UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — June 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poor’s downgraded U.S. sovereign debt to AA+ from AAA on August 5. While Putnam’s investment team believes the downgrade will have limited immediate impact on the real economy, it is important to recognize that market volatility has risen in the near term. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that many investment opportunities still exist today, and that Putnam’s active, research-intensive investment approach offers shareholders a potential advantage in thisenvironment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms.Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/11) Investment objective Long-term return consistent with preservation of capital Net asset value June 30, 2011 Class IA: $14.81 Class IB: $14.92 Total return at net asset value Barclays Capital U.S. Class IA Class IB Russell 3000 Aggregate (as of 6/30/11) shares* shares† Index Bond Index 6 months 4.77% 4.63% 6.35% 2.72% 1 year 22.30 22.01 32.37 3.90 5 years 22.91 21.66 17.93 37.15 Annualized 4.21 4.00 3.35 6.52 10 years 53.98 51.11 40.23 74.81 Annualized 4.41 4.21 3.44 5.74 Life 446.85 428.44 807.45 406.61 Annualized 7.53 7.37 9.88 7.17 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/11. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Global Asset Allocation Fund 1 Report from your fund’s manager We saw stock markets rally then retreat in the first half of 2011. How did this affect the fund’s performance? Early in the year, optimism about economic growth pushed stock and commodity prices higher, while bonds struggled. These trends changed direction in April. Disappointing economic data, the disruption to global manufacturing from Japan’s earthquake, and renewed fears about sovereign debt risk undercut stocks and commodities, while a flight to quality helped Treasuries and other high-quality bonds. Given the back-and-forth swings in optimism and pessimism about the economy, we saw stocks and bonds alternate in leading markets. Putnam VT Global Asset Allocation Fund benefited from diversification across asset classes, and from security selection among stocks. Which investments helped results? We saw solid results from our picks in U.S. large- and small-cap allocations, as well as within our international developed-market weighting. The portfolio’s fixed-income position also contributed. We favored a variety of mortgage-backed securities that had reached distressed price levels during the 2008 crisis, and had exposure to a number of other fixed-income sectors. Could you provide examples of holdings that lifted performance? One of the biggest contributors was Estée Lauder, the beauty products company. The company has achieved sales growth of 15% in a global economy growing at a much slower rate. We sold our position at a profit by period-end. Our selections in the software and semiconductor industries generally fared well, and one example was Cypress Semiconductor, which we also sold during the period. This company designs products for increasingly popular touch-screen smart-phones. Although the financials sector was weak during the period, two stocks contributed strong returns: AMG, which is a distribution platform for a group of boutique investment management firms, and credit rating agency Moody’s. We eliminated our position in AMG at a profit. In international markets, BT Group of the United Kingdom, a global telecommunications company, and Saipem of Italy, an oil and gas company, contributed to results. During the period, we sold Saipem. In which areas did you see disappointing results? Our currency overlay and our positions in commodities had an adverse impact. The currency strategy was hurt in part by the rally in the Japanese yen, when it was anticipated that Japan’s insurance companies would repatriate foreign holdings in order to pay property and casualty claims. With regard to commodities, prices generally weakened in the final months of the period when the economy hit a soft patch. Energy, food, and metals prices declined. Within the equity allocation, Hewlett-Packard had difficulty. Demand for personal computers has fallen, in part because of the popularity of tablet computers and other mobile devices. The company is also facing competition in its data center services business. In international markets, Fujitsu, the Japanese office-goods company, was hurt by the disruption of manufacturing activity in Japan. How do you manage derivatives in the portfolio? We use a variety of derivatives to reduce volatility and, in some cases, to enhance returns. In the bond market, we hedge prepayment and interest-rate risks with futures contracts and interest-rate swap contracts. We also use credit default swaps to hedge credit and market risk. On the equity side, we use futures contracts to equitize cash and manage exposure to market risk. We use options to hedge pricing risk and to generate income. Forward currency contracts are used to hedge foreign exchange risk or gain exposures to specific currencies. What do you see on the horizon for the markets and for the fund? We believe economic growth may improve during the second half of 2011. The major factors that slowed economic growth in recent months — spikes in food and oil prices, and the disruption in global automobile and electronics supply chains — are already reversing. The fund holds a diversified portfolio of equity and fixed-income securities that we believe offer attractive total return prospects. A more positive economic trend is likely to provide a tailwind to stocks, but may be adverse for bonds. We can, however, actively manage all weightings in the fund should risks increase in the bond market. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. 2 Putnam VT Global Asset Allocation Fund Your fund’s managers Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeffrey, your fund is managed by James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Global Asset Allocation Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2011, to June 30, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/11 for the 6 months ended 6/30/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.37 $5.63 $4.31 $5.56 Ending value (after expenses) $1,047.70 $1,046.30 $1,020.53 $1,019.29 Annualized expense ratio 0.86% 1.11% 0.86% 1.11% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 4 Putnam VT Global Asset Allocation Fund The fund’s portfolio 6/30/11 (Unaudited) COMMON STOCKS (48.7%)* Shares Value Basic materials (3.6%) Agrium, Inc. (Canada) 123 $10,794 Albany International Corp. Class A 1,407 37,131 Albemarle Corp. 5,300 366,760 Andersons, Inc. (The) S 2,536 107,146 Archer-Daniels-Midland Co. 340 10,251 Arkema (France) 568 58,548 BASF SE (Germany) 3,291 322,885 BBMG Corp. (China) 69,000 103,530 BHP Billiton, Ltd. (Australia) 5,924 280,118 Black Earth Farming, Ltd. SDR (Sweden) † 606 2,351 Boise, Inc. 6,640 51,726 Carillion PLC (United Kingdom) 12,874 77,800 Century Aluminum Co. † 1,042 16,307 CF Industries Holdings, Inc. 71 10,059 China Agri-Industries Holdings, Ltd. (China) 5,000 5,310 China BlueChemical, Ltd. (China) 6,000 4,969 China Shanshui Cement Group, Ltd. (China) 49,000 56,954 Coeur d’Alene Mines Corp. † 1,008 24,454 Compagnie de Saint-Goban (France) 612 39,682 Cresud S.A.C.I.F. y A. ADR (Argentina) 247 4,011 Cytec Industries, Inc. S 3,600 205,884 Domtar Corp. (Canada) 286 27,090 Ferro Corp. † 2,188 29,407 First Quantum Minerals, Ltd. (Canada) 400 58,376 Fletcher Building, Ltd. (New Zealand) 9,581 68,462 Fortescue Metals Group, Ltd. (Australia) 5,310 36,439 Freeport-McMoRan Copper & Gold, Inc. Class B 14,800 782,920 Georgia Gulf Corp. † 739 17,839 Golden Agri-Resources, Ltd. (Singapore) 12,000 6,674 GrainCorp, Ltd. (Australia) 716 6,408 Hecla Mining Co. † S 2,868 22,055 HeidelbergCement AG (Germany) 404 25,825 HQ Sustainable Maritime Industries, Inc. † F 1,069 2,972 Huabao International Holdings, Ltd. (China) 11,000 10,015 Incitec Pivot, Ltd. (Australia) 2,057 8,576 Innophos Holdings, Inc. 1,189 58,023 International Flavors & Fragrances, Inc. 4,700 301,928 Intrepid Potash, Inc. † 177 5,753 JSR Corp. (Japan) 3,300 64,054 K&S AG (Germany) 442 34,015 KapStone Paper and Packaging Corp. † 3,528 58,459 Koninklijke DSM NV (Netherlands) 1,831 118,986 Koppers Holdings, Inc. 1,865 70,739 Kronos Worldwide, Inc. S 1,356 42,646 KWS Saat AG (Germany) 13 2,954 Layne Christensen Co. † 1,587 48,150 MeadWestvaco Corp. 9,742 324,506 Mercator Minerals, Ltd. (Canada) † 1,375 4,081 Minerals Technologies, Inc. 1,194 79,150 Monsanto Co. 5,351 388,162 Mosaic Co. (The) 131 8,873 Neenah Paper, Inc. 712 15,151 NewMarket Corp. 217 37,044 Nitto Denko Corp. (Japan) 7,100 360,807 COMMON STOCKS (48.7%)* cont. Shares Value Basic materials cont. Noranda Aluminum Holding Corp. † 1,131 $17,123 Nufarm, Ltd. (Australia) † 1,026 4,963 OM Group, Inc. † 2,356 95,748 Petronas Chemicals Group Bhd (Malaysia) † 11,100 26,092 PolyOne Corp. 2,845 44,012 Potash Corp. of Saskatchewan, Inc. (Canada) 366 20,858 PPG Industries, Inc. 5,600 508,424 Rare Element Resources, Ltd. (Canada) † S 1,876 20,805 Rayonier, Inc. R S 8,200 535,870 Rio Tinto PLC (United Kingdom) 5,092 367,405 Rio Tinto, Ltd. (Australia) 5,813 519,961 Rock-Tenn Co. Class A 413 27,398 Sealed Air Corp. 5,800 137,982 Sinofert Holdings, Ltd. (China) 8,000 3,536 SLC Agricola SA (Brazil) 272 3,222 Sociedad Quimica y Minera de Chile SA ADR (Chile) 212 13,721 Stillwater Mining Co. † S 2,821 62,090 Syngenta AG (Switzerland) † 1,232 416,116 Taiwan Fertilizer Co., Ltd. (Taiwan) 2,000 6,171 TPC Group, Inc. † 670 26,277 Uralkali (Russia) † Δ 4,344 39,139 Vale Fertilizantes SA (Preference) (Brazil) 634 9,590 Vallourec SA (France) † 424 51,708 Vedanta Resources PLC (United Kingdom) 634 21,332 Vilmorin & Cie (France) 29 3,579 Viterra, Inc. (Canada) 597 6,493 voestalpine AG (Austria) 3,169 175,152 W.R. Grace & Co. † S 2,893 132,008 Weyerhaeuser Co. R 8,500 185,810 Wilmar International, Ltd. (Singapore) 2,000 8,849 Xstrata PLC (United Kingdom) 4,837 106,594 Yara International ASA (Norway) 198 11,174 Capital goods (3.1%) ABB, Ltd. (Switzerland) † 13,588 352,536 AeroVironment, Inc. † 993 35,103 AGCO Corp. † 298 14,709 Aisin Seiki Co., Ltd. (Japan) 3,100 120,091 Altra Holdings, Inc. † 2,674 64,149 American Axle & Manufacturing Holdings, Inc. † 1,537 17,491 Applied Industrial Technologies, Inc. S 2,132 75,921 Autoliv, Inc. (Sweden) S 2,700 211,815 AZZ, Inc. 721 33,022 Canon, Inc. (Japan) 4,100 195,601 Chart Industries, Inc. † 1,251 67,529 CNH Global NV (Netherlands) † 227 8,774 Cobham PLC (United Kingdom) 7,340 24,956 Cookson Group PLC (United Kingdom) 2,724 29,435 Deere & Co. 179 14,759 Douglas Dynamics, Inc. 1,477 23,322 Dover Corp. 9,538 646,676 Duoyuan Global Water, Inc. ADR (China) † F S 1,826 7,085 DXP Enterprises, Inc. † 1,322 33,513 Emerson Electric Co. S 12,305 692,156 EnPro Industries, Inc. † S 647 31,101 European Aeronautic Defense and Space Co. (France) 3,477 116,522 Exide Technologies † 2,648 20,231 Putnam VT Global Asset Allocation Fund 5 COMMON STOCKS (48.7%)* cont. Shares Value Capital goods cont. Faurecia (France) 980 $42,027 Franklin Electric Co., Inc. 879 41,269 Generac Holdings, Inc. † 1,426 27,664 Invensys PLC (United Kingdom) 10,176 52,633 John Bean Technologies Corp. 1,783 34,448 Kadant, Inc. † 1,378 43,421 Lindsay Corp. 322 22,154 LMI Aerospace, Inc. † 988 24,137 Lockheed Martin Corp. 7,018 568,247 LS Corp. (South Korea) 257 26,610 LSB Industries, Inc. † S 1,217 52,234 Meritor, Inc. † 949 15,222 Metso Corp. OYJ (Finland) 1,016 57,785 Mitsubishi Electric Corp. (Japan) 42,000 487,986 MTU Aero Engines Holding AG (Germany) 406 32,470 NACCO Industries, Inc. Class A 161 15,588 Nalco Holding Co. 8,300 230,823 Parker Hannifin Corp. 7,300 655,102 Polypore International, Inc. † 1,120 75,981 Powell Industries, Inc. † S 789 28,799 Power-One, Inc. † S 4,028 32,627 Raytheon Co. S 10,941 545,409 Regal-Beloit Corp. 4,700 313,819 Rheinmetall AG (Germany) 427 37,851 Schneider Electric SA (France) 419 70,086 SembCorp Industries, Ltd. (Singapore) 27,000 110,181 Singapore Technologies Engineering, Ltd. (Singapore) 11,000 27,073 SKF AB Class B (Sweden) 9,101 263,753 Societe BIC SA (France) 922 89,214 Thomas & Betts Corp. † 1,597 85,998 Timken Co. 701 35,330 TriMas Corp. † 3,017 74,671 United Technologies Corp. 1,498 132,588 Valmont Industries, Inc. 987 95,137 Vinci SA (France) 887 56,888 Communication services (2.5%) ADTRAN, Inc. S 2,167 83,885 Allot Communications, Ltd. (Israel) † 836 15,290 American Tower Corp. Class A † 5,700 298,281 Aruba Networks, Inc. † S 928 27,422 AT&T, Inc. S 18,331 575,777 Atlantic Tele-Network, Inc. S 476 18,259 BCE, Inc. (Canada) 1,541 60,485 BroadSoft, Inc. † 568 21,658 BT Group PLC (United Kingdom) 92,230 298,613 China Mobile, Ltd. (China) 3,000 27,914 Cincinnati Bell, Inc. † 9,407 31,231 Deutsche Telekom AG (Germany) 5,525 86,761 DIRECTV Class A † 13,591 690,695 EchoStar Corp. Class A † 5,908 215,228 France Telecom SA (France) 7,040 149,907 GeoEye, Inc. † 788 29,471 HSN, Inc. † 679 22,353 IAC/InterActiveCorp. † 14,700 561,099 Iridium Communications, Inc. † S 9,826 84,995 COMMON STOCKS (48.7%)* cont. Shares Value Communication services cont. Kabel Deutschland Holding AG (Germany) † 1,149 $70,738 Loral Space & Communications, Inc. † 634 44,044 MetroPCS Communications, Inc. † 5,400 92,934 NeuStar, Inc. Class A † 1,659 43,466 Newport Corp. † 931 16,916 NICE Systems, Ltd. ADR (Israel) † 1,002 36,433 NII Holdings, Inc. † 12,773 541,320 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 7,400 359,985 NTELOS Holdings Corp. 1,818 37,124 NTT DoCoMo, Inc. (Japan) 41 73,173 Tele2 AB Class B (Sweden) 3,232 63,979 Telecom Corp. of New Zealand, Ltd. (New Zealand) 77,639 157,331 Telenet Group Holding NV (Belgium) † 1,100 52,404 USA Mobility, Inc. 1,742 26,583 Verizon Communications, Inc. 23,721 883,133 Virgin Media, Inc. (United Kingdom) 1,090 32,624 Vodafone Group PLC (United Kingdom) 41,944 111,405 Conglomerates (1.2%) 3M Co. 1,007 95,514 General Electric Co. 41,745 787,311 Honeywell International, Inc. 14,000 834,260 Israel Corp., Ltd. (The) (Israel) 179 194,622 Marubeni Corp. (Japan) 4,000 26,596 Mitsui & Co., Ltd. (Japan) 9,300 160,896 Siemens AG (Germany) 2,044 281,059 SPX Corp. 5,225 431,899 Consumer cyclicals (6.1%) Advance Auto Parts, Inc. S 4,700 274,903 Aeropostale, Inc. † S 947 16,573 Alliance Data Systems Corp. † S 458 43,084 AMERCO † 130 12,500 ANN, Inc. † 2,448 63,893 Asahi Diamond Industrial Co., Ltd. (Japan) 3,000 65,680 Ascena Retail Group, Inc. † 1,284 43,720 Bayerische Motoren Werke (BMW) AG (Germany) 1,729 172,748 Bunzl PLC (United Kingdom) 4,607 57,740 Burberry Group PLC (United Kingdom) 9,826 228,932 Cash America International, Inc. S 642 37,153 Childrens Place Retail Stores, Inc. (The) † 454 20,198 Christian Dior SA (France) 858 135,171 Coach, Inc. 6,255 399,882 Compass Group PLC (United Kingdom) 9,529 92,020 Cooper Tire & Rubber 527 10,429 Daimler AG (Registered Shares) (Germany) 1,707 128,637 Deluxe Corp. 2,093 51,718 DG FastChannel, Inc. † S 2,185 70,029 Dongfeng Motor Group Co., Ltd. (China) 20,000 38,122 DSW, Inc. Class A † 1,981 100,258 Dun & Bradstreet Corp. (The) S 4,700 355,038 Edenred (France) 1,085 33,147 Elders, Ltd. (Australia) † 6,143 2,452 Expedia, Inc. 10,900 315,991 Express, Inc. 1,063 23,173 EZCORP, Inc. Class A † 2,651 94,309 Fiat Industrial SpA (Italy) † 2,246 29,025 Fiat SpA (Italy) 8,954 98,419 6 Putnam VT Global Asset Allocation Fund COMMON STOCKS (48.7%)* cont. Shares Value Consumer cyclicals cont. Finish Line, Inc. (The) Class A 2,902 $62,103 Foot Locker, Inc. 13,900 330,264 GameStop Corp. Class A † S 10,700 285,369 Genesco, Inc. † S 1,130 58,873 GNC Holdings, Inc. Class A † 3,263 71,166 GOME Electrical Appliances Holdings, Ltd. (China) 79,000 31,653 Gordmans Stores, Inc. † S 959 16,677 Great Lakes Dredge & Dock Corp. 4,587 25,595 Helen of Troy, Ltd. (Bermuda) † 422 14,572 Iconix Brand Group, Inc. † 1,392 33,686 Indofood Agri Resources, Ltd. (Singapore) † 1,000 1,302 Industria de Diseno Textil (Inditex) SA (Spain) 1,224 111,682 Interpublic Group of Companies, Inc. (The) 27,900 348,750 Intersections, Inc. 954 17,363 JB Hi-Fi, Ltd. (Australia) 877 16,135 Jos. A. Bank Clothiers, Inc. † 1,221 61,062 JS Group Corp. (Japan) 500 12,890 Kimberly-Clark Corp. 9,000 599,040 Kingfisher PLC (United Kingdom) 25,522 109,575 Knology, Inc. † 4,883 72,513 Kuoni Reisen Holding AG (Cat B) (Switzerland) † 49 18,953 La-Z-Boy, Inc. † 3,408 33,637 LG Corp. (South Korea) 366 27,685 Limited Brands, Inc. S 12,200 469,090 M6-Metropole Television (France) 2,264 52,449 Maidenform Brands, Inc. † S 1,506 41,656 MasTec, Inc. † 1,530 30,172 Medifast, Inc. † 1,138 27,005 Men’s Wearhouse, Inc. (The) 1,022 34,441 Moody’s Corp. 3,771 144,618 Myer Holdings, Ltd. (Australia) 14,008 39,749 News Corp. Class A 40,000 708,000 Next PLC (United Kingdom) 7,467 278,953 Nintendo Co., Ltd. (Japan) 100 18,840 Nissan Motor Co., Ltd. (Japan) 18,300 192,184 Nu Skin Enterprises, Inc. Class A S 1,205 45,248 Omnicom Group, Inc. S 11,000 529,760 OPAP SA (Greece) 4,662 72,769 Pandora A/S (Denmark) S 1,878 59,079 Perry Ellis International, Inc. † 1,862 47,016 Persimmon PLC (United Kingdom) 8,043 62,330 Peugeot SA (France) 6,399 286,824 Phillips-Van Heusen Corp. 357 23,373 Porsche Automobil Holding SE (Preference) (Germany) 1,330 105,634 PPR SA (France) 449 80,059 R. R. Donnelley & Sons Co. 20,000 392,200 Randstad Holding NV (Netherlands) 595 27,538 Rent-A-Center, Inc. 1,567 47,888 Select Comfort Corp. † 1,247 22,421 Signet Jewelers, Ltd. (Bermuda) † 808 37,822 Sinclair Broadcast Group, Inc. Class A 3,291 36,135 Sonic Automotive, Inc. Class A S 7,599 111,325 Sony Corp. (Japan) 9,000 238,330 Sotheby’s Holdings, Inc. Class A 757 32,930 Stage Stores, Inc. 1,892 31,786 Steiner Leisure, Ltd. (Bahamas) † 872 39,833 COMMON STOCKS (48.7%)* cont. Shares Value Consumer cyclicals cont. Steven Madden, Ltd. † S 2,641 $99,064 Suzuki Motor Corp. (Japan) 6,100 137,525 Swire Pacific, Ltd. (Hong Kong) 17,000 250,664 Tata Motors, Ltd. (India) 904 20,247 Time Warner, Inc. 17,296 629,056 TJX Cos., Inc. (The) S 10,300 541,059 TNS, Inc. † 2,269 37,665 Toro Co. (The) 411 24,866 Town Sports International Holdings, Inc. † 2,190 16,666 Tractor Supply Co. 357 23,876 Trump Entertainment Resorts, Inc. F 34 170 TRW Automotive Holdings Corp. † S 3,500 206,605 TUI Travel PLC (United Kingdom) 17,442 62,890 UniFirst Corp. 517 29,050 Valeo SA (France) † 2,065 141,164 ValueClick, Inc. † 761 12,633 VF Corp. S 3,326 361,071 Volkswagen AG (Preference) (Germany) 711 146,958 Volvo AB Class B (Sweden) 2,497 43,696 Wal-Mart Stores, Inc. 19,697 1,046,699 Walt Disney Co. (The) 3,300 128,832 Warnaco Group, Inc. (The) † S 1,151 60,140 Wheelock and Co., Ltd. (Hong Kong) 12,000 48,550 Whirlpool Corp. 3,700 300,884 Williams-Sonoma, Inc. 7,400 270,026 World Fuel Services Corp. S 727 26,121 WPP PLC (Ireland) 7,489 93,860 Zale Corp. † S 2,534 14,190 Consumer staples (4.6%) AFC Enterprises † 6,845 112,600 Ajinomoto Co., Inc. (Japan) 5,000 59,484 Anheuser-Busch InBev NV (Belgium) 3,246 188,528 Associated British Foods PLC (United Kingdom) 1,434 24,954 Avis Budget Group, Inc. † S 2,827 48,313 Biglari Holdings, Inc. † 79 30,893 BRF — Brasil Foods SA ADR (Brazil) 343 5,944 British American Tobacco (BAT) PLC (United Kingdom) 1,889 82,893 Bunge, Ltd. 139 9,584 Career Education Corp. † 2,128 45,007 CEC Entertainment, Inc. 1,497 60,045 Chaoda Modern Agriculture Holdings, Ltd. (China) 10,000 4,355 Chiquita Brands International, Inc. † S 120 1,562 Coca-Cola Co. (The) 7,200 484,488 Core-Mark Holding Co., Inc. † 733 26,168 Corn Products International, Inc. 143 7,905 Costco Wholesale Corp. S 1,900 154,356 CVS Caremark Corp. 9,700 364,526 Danone (France) 964 72,016 DeNA Co., Ltd. (Japan) 1,400 60,404 DineEquity, Inc. † 1,319 68,944 Domino’s Pizza, Inc. † 2,697 68,072 Dr. Pepper Snapple Group, Inc. 13,100 549,283 Elizabeth Arden, Inc. † 2,302 66,827 Energizer Holdings, Inc. † S 2,782 201,306 Genuine Parts Co. 7,100 386,240 Glanbia PLC (Ireland) 430 2,984 Putnam VT Global Asset Allocation Fund 7 COMMON STOCKS (48.7%)* cont. Shares Value Consumer staples cont. Heineken Holding NV (Netherlands) 1,760 $90,159 Henkel AG & Co. KGaA (Germany) 1,444 100,368 Hershey Co. (The) 5,868 333,596 Imperial Tobacco Group PLC (United Kingdom) 799 26,588 IOI Corp. Bhd (Malaysia) 3,700 6,497 ITT Educational Services, Inc. † 313 24,489 Japan Tobacco, Inc. (Japan) 50 193,045 Kao Corp. (Japan) 3,600 94,652 Kerry Group PLC Class A (Ireland) 4,707 194,888 Koninklijke Ahold NV (Netherlands) 18,053 242,889 Kroger Co. (The) 11,700 289,926 Kuala Lumpur Kepong Bhd (Malaysia) 900 6,605 Lawson, Inc. (Japan) 600 31,526 Lincoln Educational Services Corp. 1,901 32,602 Lorillard, Inc. S 2,500 272,175 Maple Leaf Foods, Inc. (Canada) 278 3,430 McDonald’s Corp. 2,614 220,412 MEIJI Holdings Co., Ltd. (Japan) 1,400 59,023 National Presto Industries, Inc. 206 20,907 Nestle SA (Switzerland) 3,263 202,906 Nippon Meat Packers, Inc. (Japan) 20,000 286,892 Olam International, Ltd. (Rights) (Singapore) † F 726 95 Olam International, Ltd. (Singapore) 16,000 35,608 Omega Protein Corp. † 1,608 22,190 On Assignment, Inc. † 1,837 18,058 Papa John’s International, Inc. † 595 19,790 PepsiCo, Inc. 5,080 357,784 Philip Morris International, Inc. 12,861 858,729 Prestige Brands Holdings, Inc. † 2,616 33,589 Procter & Gamble Co. (The) 11,724 745,295 PT Astra Agro Lestari Tbk (Indonesia) 1,500 4,118 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 13,500 3,665 Rakuten, Inc. (Japan) 29 30,069 Reckitt Benckiser Group PLC (United Kingdom) 6,842 378,184 Revlon, Inc. Class A † 1,458 24,494 Ruth’s Hospitality Group, Inc. † 1,395 7,826 Safeway, Inc. S 23,180 541,717 Sally Beauty Holdings, Inc. † 2,709 46,324 Shutterfly, Inc. † S 238 13,666 Smithfield Foods, Inc. † 156 3,412 Spartan Stores, Inc. 1,225 23,924 Spectrum Brands Holdings, Inc. † 766 24,512 SRA International, Inc. Class A † 1,013 31,322 Suedzucker AG (Germany) 1,359 48,355 Synergy Co. (Russia) † 923 31,470 Tate & Lyle PLC (United Kingdom) 488 4,830 Tesco PLC (United Kingdom) 5,227 33,763 Tyson Foods, Inc. Class A 274 5,321 Unilever NV (Netherlands) 4,891 160,535 Unilever PLC (United Kingdom) 857 27,623 USANA Health Sciences, Inc. † 312 9,759 W.W. Grainger, Inc. S 3,900 599,235 Walgreen Co. 8,600 365,156 WM Morrison Supermarkets PLC (United Kingdom) 10,822 51,766 Wolseley PLC (Switzerland) 9,426 307,761 Yamazaki Baking Co., Inc. (Japan) 11,000 147,476 Zhongpin, Inc. (China) † S 2,600 27,248 COMMON STOCKS (48.7%)* cont. Shares Value Energy (5.2%) Atwood Oceanics, Inc. † 1,276 $56,310 BG Group PLC (United Kingdom) 8,671 197,006 BP PLC (United Kingdom) 29,618 218,272 Cairn Energy PLC (United Kingdom) † 1,806 12,037 Caltex Australia, Ltd. (Australia) 7,791 98,627 Cameron International Corp. † 12,300 618,567 Canadian Natural Resources, Ltd. (Canada) 1,100 46,155 Chevron Corp. S 7,801 802,255 Cimarex Energy Co. 6,700 602,464 Cloud Peak Energy, Inc. † 807 17,189 Compagnie Generale de Geophysique-Veritas (France) † 5,804 214,056 Complete Production Services, Inc. † 2,006 66,920 ConocoPhillips 3,648 274,293 Contango Oil & Gas Co. † S 578 33,778 CVR Energy, Inc. † 609 14,994 Deepocean Group (Shell) (Norway) 1,331 19,965 Energy Partners, Ltd. † 2,076 30,746 ENI SpA (Italy) 7,888 186,805 Exxon Mobil Corp. 27,204 2,213,862 First Solar, Inc. † S 437 57,802 Gazprom OAO ADR (Russia) 2,700 39,285 GT Solar International, Inc. † S 6,049 97,994 Halliburton Co. 19,278 983,178 Helix Energy Solutions Group, Inc. † S 4,060 67,234 Hidili Industry International Development, Ltd. (China) 31,000 27,027 Inpex Corp. (Japan) 15 110,789 James River Coal Co. † S 746 15,532 Marathon Oil Corp. 10,100 532,068 Murphy Oil Corp. 8,400 551,544 Nexen, Inc. (Canada) 1,575 35,536 Occidental Petroleum Corp. 1,195 124,328 Oceaneering International, Inc. 13,600 550,800 Oil States International, Inc. † S 566 45,229 Peabody Energy Corp. 10,900 642,119 Petrofac, Ltd. (United Kingdom) 3,137 76,314 Petroleo Brasileiro SA ADR (Preference) (Brazil) S 1,151 35,313 Petroleo Brasileiro SA ADR (Brazil) 635 21,501 Petroleum Development Corp. † S 1,184 35,413 Petroquest Energy, Inc. † S 1,400 9,828 Rosetta Resources, Inc. † S 2,428 125,139 Royal Dutch Shell PLC Class B (United Kingdom) 10,248 366,215 Schlumberger, Ltd. 2,100 181,440 Stallion Oilfield Holdings, Ltd. 143 5,291 Statoil ASA (Norway) 13,985 354,988 Stone Energy Corp. † S 3,276 99,558 Swift Energy Co. † S 1,109 41,332 Technip SA (France) 906 97,256 TETRA Technologies, Inc. † 2,082 26,504 Total SA (France) 1,729 100,119 Tullow Oil PLC (United Kingdom) 3,888 77,466 Unit Corp. † 680 41,432 Vaalco Energy, Inc. † 3,852 23,189 Valero Energy Corp. 27,900 713,403 W&T Offshore, Inc. S 1,957 51,117 Walter Energy, Inc. S 1,945 225,231 Western Refining, Inc. † 1,649 29,797 8 Putnam VT Global Asset Allocation Fund COMMON STOCKS (48.7%)* cont. Shares Value Financials (7.0%) 3i Group PLC (United Kingdom) 10,878 $49,133 ACE, Ltd. 1,017 66,939 Affiliated Managers Group † 2,800 284,060 Aflac, Inc. 5,500 256,740 Agree Realty Corp. R S 1,181 26,372 AIA Group, Ltd. (Hong Kong) † 28,600 99,535 Allianz SE (Germany) 1,243 173,860 Allied World Assurance Co. Holdings AG 5,268 303,331 American Capital Agency Corp. R 909 26,461 American Equity Investment Life Holding Co. S 3,752 47,688 American Express Co. 5,100 263,670 American Financial Group, Inc. 944 33,691 American Safety Insurance Holdings, Ltd. † 1,913 36,615 Annaly Capital Management, Inc. R S 16,000 288,640 Anworth Mortgage Asset Corp. R S 3,111 23,364 Arch Capital Group, Ltd. † 2,904 92,696 Ashford Hospitality Trust, Inc. R 2,992 37,250 Aspen Insurance Holdings, Ltd. 1,216 31,288 Assurant, Inc. 6,200 224,874 Assured Guaranty, Ltd. (Bermuda) 7,159 116,763 Australia & New Zealand Banking Group, Ltd. (Australia) 14,038 331,683 AvalonBay Communities, Inc. R 800 102,720 Aviva PLC (United Kingdom) 3,732 26,325 AXA SA (France) 7,415 168,712 Banca Monte dei Paschi di Siena SpA (Rights) (Italy) † 52,067 4,007 Banca Monte dei Paschi di Siena SpA (Italy) S 52,067 39,502 Banco Bradesco SA ADR (Brazil) 5,429 111,240 Banco Latinoamericano de Exportaciones SA Class E (Panama) 2,647 45,846 Banco Santander Central Hispano SA (Spain) 2,728 31,542 Bank of America Corp. 44,104 483,380 Bank of Marin Bancorp. 496 17,544 Bank of the Ozarks, Inc. 1,323 68,875 Barclays PLC (United Kingdom) 85,923 354,058 Barratt Developments PLC (United Kingdom) † 15,538 28,512 Berkshire Hathaway, Inc. Class B † 5,500 425,645 BNP Paribas SA (France) 5,162 398,971 Broadridge Financial Solutions, Inc. 16,200 389,934 Calamos Asset Management, Inc. Class A 1,531 22,230 Cardtronics, Inc. † 1,909 44,766 CBL & Associates Properties, Inc. R S 2,992 54,245 CFS Retail Property Trust (Australia) R 14,893 29,073 Cheung Kong Holdings, Ltd. (Hong Kong) 4,000 58,823 China Construction Bank Corp. (China) 136,000 113,192 Chubb Corp. (The) 2,800 175,308 Citigroup, Inc. 17,079 711,170 CNO Financial Group, Inc. † 5,173 40,918 Commerzbank AG (Germany) † 9,545 41,148 CommonWealth REIT R 5,507 142,301 Community Bank System, Inc. S 1,091 27,046 DBS Group Holdings, Ltd. (Singapore) 3,000 35,937 Deutsche Bank AG (Germany) 2,862 169,342 Dexus Property Group (Australia) 22,964 21,740 DnB NOR ASA (Norway) 2,473 34,558 Dollar Financial Corp. † S 2,654 57,459 COMMON STOCKS (48.7%)* cont. Shares Value Financials cont. E*Trade Financial Corp. † 1,586 $21,887 Encore Capital Group, Inc. † 894 27,464 Endurance Specialty Holdings, Ltd. (Bermuda) S 4,700 194,251 Equity Residential Trust R 1,800 108,000 Evercore Partners, Inc. Class A 612 20,392 Extra Space Storage, Inc. R 1,029 21,949 Fifth Third Bancorp 16,300 207,825 Financial Institutions, Inc. 1,539 25,270 First Financial Bancorp 1,749 29,191 First Industrial Realty Trust † R S 2,088 23,908 Flagstone Reinsurance Holdings SA (Luxembourg) 2,802 23,621 Flushing Financial Corp. 2,691 34,983 Glimcher Realty Trust R 4,359 41,411 Goldman Sachs Group, Inc. (The) 2,053 273,234 Hang Lung Group, Ltd. (Hong Kong) 23,000 146,884 Hartford Financial Services Group, Inc. (The) S 14,900 392,913 Henderson Land Development Co., Ltd. (Hong Kong) 4,000 25,879 Home Bancshares, Inc. 1,144 27,044 HSBC Holdings PLC (London Exchange) (United Kingdom) 17,997 178,826 Hudson City Bancorp, Inc. 27,800 227,682 Huntington Bancshares, Inc. 26,400 173,184 Industrial and Commercial Bank of China, Ltd. (China) † 36,000 27,564 ING Groep NV GDR (Netherlands) † 6,611 81,487 International Bancshares Corp. 1,930 32,289 Intesa Sanpaolo SpA (Italy) 91,320 243,447 Invesco Mortgage Capital, Inc. R 1,134 23,961 JPMorgan Chase & Co. 20,943 857,406 Julius Baer Group, Ltd. (Switzerland) † 727 30,049 Kinnevik Investment AB Class B (Sweden) 5,570 123,934 Lexington Realty Trust R 4,417 40,327 Lloyds Banking Group PLC (United Kingdom) † 329,798 259,661 LTC Properties, Inc. R 1,660 46,181 Macquarie Group, Ltd. (Australia) 1,764 59,426 Maiden Holdings, Ltd. (Bermuda) 2,545 23,160 Merchants Bancshares, Inc. 712 17,423 Mission West Properties R 2,197 19,290 Mitsubishi Estate Co., Ltd. (Japan) 2,000 35,125 Mitsubishi UFJ Financial Group, Inc. (Japan) 19,300 93,999 Mizuho Securities Co., Ltd. (Japan) † 111,000 267,598 Morgan Stanley 15,600 358,956 Nasdaq OMX Group, Inc. (The) † S 9,400 237,820 National Australia Bank, Ltd. (Australia) 6,272 173,127 National Bank of Canada (Canada) 608 49,357 National Health Investors, Inc. R 1,746 77,575 Nelnet, Inc. Class A 1,374 30,310 Newcastle Investment Corp. † R 2,882 16,658 Omega Healthcare Investors, Inc. R S 1,250 26,263 ORIX Corp. (Japan) 1,270 123,599 Orrstown Financial Services, Inc. 635 16,707 Park National Corp. 224 14,753 Ping An Insurance (Group) Co. of China, Ltd. (China) 4,500 46,926 PNC Financial Services Group, Inc. 9,800 584,178 Popular, Inc. (Puerto Rico) † 5,804 16,019 Portfolio Recovery Associates, Inc. † S 305 25,861 Protective Life Corp. 1,189 27,502 Prudential PLC (United Kingdom) 11,521 133,286 Putnam VT Global Asset Allocation Fund 9 COMMON STOCKS (48.7%)* cont. Shares Value Financials cont. PS Business Parks, Inc. R 820 $45,182 RenaissanceRe Holdings, Ltd. 1,981 138,571 Republic Bancorp, Inc. Class A 545 10,846 Rossi Residencial SA (Brazil) 5,500 44,960 Saul Centers, Inc. R 601 23,661 Sberbank OJSC (Russia) Δ 23,946 88,121 SCOR (France) 944 26,865 SeaCube Container Leasing, Ltd. 2,002 34,394 Shinhan Financial Group Co., Ltd. (South Korea) 1,190 56,841 Simon Property Group, Inc. R 1,500 174,345 Societe Generale SA (France) 505 30,005 Soho China, Ltd. (China) 36,500 32,737 Southside Bancshares, Inc. 1,393 27,651 Standard Chartered PLC (United Kingdom) 5,522 145,336 Starwood Property Trust, Inc. R 882 18,090 State Street Corp. 3,200 144,288 Swiss Life Holding AG (Switzerland) † 1,153 189,228 Symetra Financial Corp. 2,519 33,830 Tokio Marine Holdings, Inc. (Japan) 7,700 216,419 Travelers Cos., Inc. (The) 2,500 145,950 U-Store-It Trust R 2,051 21,577 U.S. Bancorp 13,400 341,834 Universal Health Realty Income Trust R 388 15,512 Universal Insurance Holdings, Inc. 3,448 16,102 Urstadt Biddle Properties, Inc. Class A R 1,238 22,420 Virginia Commerce Bancorp, Inc. † S 3,704 21,891 Warsaw Stock Exchange (Poland) † 1,062 20,151 Wells Fargo & Co. 14,385 403,643 Westpac Banking Corp. (Australia) 6,959 167,011 World Acceptance Corp. † 464 30,424 Health care (5.9%) Abbott Laboratories S 3,600 189,432 Acorda Therapeutics, Inc. † 542 17,512 Aetna, Inc. 11,922 525,641 Air Methods Corp. † S 353 26,383 Akorn, Inc. † 1,636 11,452 Alexza Pharmaceuticals, Inc. † 8,337 15,173 Allergan, Inc. 7,600 632,700 Amedisys, Inc. † 370 9,853 AmerisourceBergen Corp. S 9,400 389,160 AMN Healthcare Services, Inc. † 2,951 24,552 AmSurg Corp. † S 602 15,730 Amylin Pharmaceuticals, Inc. † S 896 11,971 Astellas Pharma, Inc. (Japan) 3,300 127,657 AstraZeneca PLC (United Kingdom) 7,389 369,002 Auxilium Pharmaceuticals, Inc. † 979 19,188 AVEO Pharmaceuticals, Inc. † 1,076 22,176 Bayer AG (Germany) 364 29,302 BioMarin Pharmaceuticals, Inc. † S 838 22,802 BioMerieux (France) 844 98,113 Biotest AG (Preference) (Germany) 473 34,257 Bruker Corp. † 1,183 24,086 Cardinal Health, Inc. 10,200 463,284 Coloplast A/S Class B (Denmark) 401 60,966 Complete Genomics, Inc. † 1,228 18,764 Computer Programs & Systems, Inc. 464 29,455 COMMON STOCKS (48.7%)* cont. Shares Value Health care cont. Conmed Corp. † 2,129 $60,634 Cooper Companies, Inc. (The) 649 51,427 Covidien PLC (Ireland) 439 23,368 Cubist Pharmaceuticals, Inc. † 1,282 46,139 Dendreon Corp. † S 1,573 62,039 Elan Corp. PLC ADR (Ireland) † 9,782 111,221 Eli Lilly & Co. 11,763 441,465 Endo Pharmaceuticals Holdings, Inc. † S 3,201 128,584 Forest Laboratories, Inc. † 15,325 602,886 Gentiva Health Services, Inc. † S 737 15,352 Gilead Sciences, Inc. † 16,300 674,983 GlaxoSmithKline PLC (United Kingdom) 15,590 334,167 Grifols SA (Spain) 1,739 34,946 Health Management Associates, Inc. Class A † 5,383 58,029 Health Net, Inc. † S 5,800 186,122 HealthSpring, Inc. † 2,429 112,001 Healthways, Inc. † 1,465 22,239 Hi-Tech Pharmacal Co., Inc. † 1,354 39,171 Human Genome Sciences, Inc. † S 454 11,141 Humana, Inc. † 5,500 442,970 Immucor, Inc. † 2,587 52,827 Impax Laboratories, Inc. † 2,136 46,543 Ironwood Pharmaceuticals, Inc. † 752 11,821 ISTA Pharmaceuticals, Inc. † S 4,820 36,849 Jazz Pharmaceuticals, Inc. † S 3,120 104,052 Johnson & Johnson 10,910 725,733 Kensey Nash Corp. † S 1,141 28,787 Kinetic Concepts, Inc. † 1,125 64,834 Laboratory Corp. of America Holdings † 3,400 329,086 Lincare Holdings, Inc. S 1,925 56,345 Magellan Health Services, Inc. † 1,518 83,095 Medco Health Solutions, Inc. † 9,100 514,332 Medicines Co. (The) † 1,229 20,291 Medicis Pharmaceutical Corp. Class A S 2,231 85,157 Merck & Co., Inc. 10,018 353,535 Metropolitan Health Networks, Inc. † 2,260 10,825 Mitsubishi Tanabe Pharma (Japan) 5,200 87,285 Momenta Pharmaceuticals, Inc. † 714 13,894 Neurocrine Biosciences, Inc. † 993 7,994 Nippon Shinyaku Co., Ltd. (Japan) 3,000 38,363 Novartis AG (Switzerland) 5,873 359,964 OraSure Technologies, Inc. † 8,419 71,814 Orion Oyj Class B (Finland) 2,238 57,745 Par Pharmaceutical Cos., Inc. † 3,266 107,713 Perrigo Co. 6,200 544,794 Pfizer, Inc. 29,123 599,934 Providence Service Corp. (The) † 1,166 14,750 Questcor Pharmaceuticals, Inc. † S 2,742 66,082 Roche Holding AG (Switzerland) 461 77,195 Salix Pharmaceuticals, Ltd. † 662 26,367 Sanofi (France) 6,367 512,536 Sanofi CVR (France) † 14,100 33,981 Sciclone Pharmaceuticals, Inc. † 5,869 35,449 Select Medical Holdings Corp. † 3,930 34,859 Sequenom, Inc. † S 3,435 25,934 Sirona Dental Systems, Inc. † 501 26,603 10 Putnam VT Global Aset Allocation Funds COMMON STOCKS (48.7%)* cont. Shares Value Health care cont. Somaxon Pharmaceuticals, Inc. † S 6,102 $12,997 STAAR Surgical Co. † 2,656 14,077 Steris Corp. 405 14,167 Suzuken Co., Ltd. (Japan) 1,900 43,927 Synergetics USA, Inc. † 3,800 20,938 Synthes, Inc. (Switzerland) 535 94,170 Teva Pharmaceutical Industries, Ltd. ADR (Israel) S 1,863 89,834 Thoratec Corp. † 660 21,661 United Therapeutics Corp. † S 418 23,032 UnitedHealth Group, Inc. 16,021 826,363 Viropharma, Inc. † 1,718 31,783 Warner Chilcott PLC Class A (Ireland) 3,624 87,447 Waters Corp. † 6,400 612,736 Watson Pharmaceuticals, Inc. † 1,203 82,682 WellCare Health Plans, Inc. † 892 45,858 West Pharmaceutical Services, Inc. 455 19,911 WuXi PharmaTech (Cayman), Inc. ADR (China) † 1,381 24,250 YM Biosciences, Inc. (Canada) † 2,078 5,839 Technology (7.2%) Accenture PLC Class A S 15,100 912,342 Actuate Corp. † 2,427 14,198 Altek Corp. (Taiwan) 14,282 20,820 Amdocs, Ltd. (United Kingdom) † 6,918 210,238 Amkor Technologies, Inc. † 2,262 13,957 Analog Devices, Inc. 6,700 262,238 Anixter International, Inc. 1,258 82,198 Apple, Inc. † 5,772 1,937,487 Applied Materials, Inc. 49,100 638,791 ASML Holding NV (Netherlands) 758 27,956 Asustek Computer, Inc. (Taiwan) † 6,000 59,752 Baidu, Inc. ADR (China) † 100 14,013 Blue Coat Systems, Inc. † 2,159 47,196 Brocade Communications Systems, Inc. † 7,015 45,317 CA, Inc. 10,300 235,252 CACI International, Inc. Class A † S 1,018 64,215 Cavium, Inc. † 677 29,510 Check Point Software Technologies, Ltd. (Israel) † S 1,523 86,583 Cirrus Logic, Inc. † 1,669 26,537 Cisco Systems, Inc. 22,000 343,420 Coherent, Inc. † 445 24,595 Computershare, Ltd. (Australia) 2,984 28,420 CSG Systems International, Inc. † S 2,153 39,787 DDi Corp. 1,484 14,157 Dell, Inc. † S 28,527 475,545 Elpida Memory, Inc. (Japan) † 1,100 12,956 EnerSys † 1,711 58,893 Entegris, Inc. † S 5,404 54,688 F-Secure OYJ (Finland) 3,804 13,588 F5 Networks, Inc. † S 458 50,495 Fair Isaac Corp. 1,044 31,529 Fairchild Semiconductor Intl., Inc. † 5,521 92,256 Fortinet, Inc. † 5,213 142,263 Fujitsu, Ltd. (Japan) 40,000 228,715 Global Payments, Inc. 1,580 80,580 Google, Inc. Class A † 894 452,704 Harris Corp. S 11,646 524,769 COMMON STOCKS (48.7%)* cont. Shares Value Technology cont. Hewlett-Packard Co. 24,759 $901,228 Hitachi, Ltd. (Japan) 60,000 354,831 Hollysys Automation Technologies, Ltd. (China) † 1,500 13,980 Hon Hai Precision Industry Co., Ltd. (Taiwan) 16,000 55,191 IBM Corp. 5,572 955,877 Infineon Technologies AG (Germany) 9,670 108,845 Informatica Corp. † 872 50,951 Infospace, Inc. † 1,425 12,996 Integrated Silicon Solutions, Inc. † 931 9,003 Intel Corp. 19,353 428,862 Ixia † S 2,304 29,491 KEMET Corp. † 1,712 24,464 KEYW Holding Corp. (The) † 956 11,845 Kyocera Corp. (Japan) 800 81,418 L-3 Communications Holdings, Inc. S 6,200 542,190 Lexmark International, Inc. Class A † S 663 19,399 LG Display Co., Ltd. (South Korea) 2,500 69,561 LG Electronics, Inc. (South Korea) 158 12,332 Longtop Financial Technologies Ltd. ADR (Hong Kong) † F S 2,067 6,201 LTX-Credence Corp. † 4,676 41,803 Magma Design Automation, Inc. † S 5,792 46,278 Mantech International Corp. Class A S 512 22,743 Microsoft Corp. 55,511 1,443,286 MicroStrategy, Inc. † 604 98,259 Monotype Imaging Holdings, Inc. † 2,351 33,220 Murata Manufacturing Co., Ltd. (Japan) 700 46,781 NCI, Inc. † 308 6,998 Nova Measuring Instruments, Ltd. (Israel) † 3,437 34,782 Omnivision Technologies, Inc. † 689 23,984 ON Semiconductor Corp. † 20,300 212,541 Open Text Corp. (Canada) † 290 18,566 Oracle Corp. 11,182 368,000 Plantronics, Inc. 619 22,612 Polycom, Inc. † S 1,830 117,669 Progress Software Corp. † 458 11,052 QLogic Corp. † 21,920 348,966 Qualcomm, Inc. 3,139 178,264 Rohm Co., Ltd. (Japan) 600 34,393 Rubicon Technology, Inc. † S 836 14,095 SAIC, Inc. † 1,581 26,592 Samsung Electronics Co., Ltd. (South Korea) 51 39,639 SanDisk Corp. † 10,400 431,600 SAP AG (Germany) 1,210 73,351 Seagate Technology 14,200 229,472 Sourcefire, Inc. † S 2,209 65,651 STEC, Inc. † 1,008 17,146 Symantec Corp. † 3,763 74,206 Synchronoss Technologies, Inc. † S 1,850 58,701 Tech Data Corp. † S 2,324 113,620 TeleCommunication Systems, Inc. Class A † 5,273 25,469 Telefonaktiebolaget LM Ericsson AB Class B (Sweden) 3,336 48,181 Teradata Corp. † 7,600 457,520 Teradyne, Inc. † S 26,157 387,124 TIBCO Software, Inc. † 2,115 61,377 Trend Micro, Inc. (Japan) 1,700 52,802 TTM Technologies, Inc. † S 5,402 86,540 Putnam VT Global Asset Allocation Fund 11 COMMON STOCKS (48.7%)* cont. Shares Value Technology cont. Unimicron Technology Corp. (Taiwan) 16,000 $28,618 Unisys Corp. † 1,366 35,106 Veeco Instruments, Inc. † S 515 24,931 VeriFone Systems, Inc. † 843 37,387 VeriSign, Inc. 1,505 50,357 Web.com Group, Inc. † 1,253 15,437 Websense, Inc. † S 2,502 64,977 Western Digital Corp. † 6,300 229,194 Zix Corp. † 3,008 11,551 Transportation (0.7%) Alaska Air Group, Inc. † 1,065 72,910 Alexander & Baldwin, Inc. 1,350 65,016 CAI International, Inc. † 3,235 66,835 Central Japan Railway Co. (Japan) 36 283,078 ComfortDelgro Corp., Ltd. (Singapore) 35,000 41,636 Deutsche Lufthansa AG (Germany) 1,663 36,281 Deutsche Post AG (Germany) 2,189 42,114 Genesee & Wyoming, Inc. Class A † 766 44,918 Hitachi Transport System, Ltd. (Japan) 1,500 25,661 HUB Group, Inc. Class A † 615 23,161 International Consolidated Airlines Group SA (United Kingdom) † 14,335 58,260 Quality Distribution, Inc. † 1,298 16,900 TAL International Group, Inc. 1,020 35,221 Turk Hava Yollari (Turkey) † 8,902 23,291 United Continental Holdings, Inc. † S 16,781 379,754 US Airways Group, Inc. † S 10,598 94,428 Wabtec Corp. 1,001 65,786 Yangzijiang Shipbuilding Holdings, Ltd. (China) 190,000 227,056 Utilities and power (1.6%) AES Corp. (The) † 23,861 303,989 Alliant Energy Corp. 3,581 145,603 Ameren Corp. S 3,400 98,056 American Electric Power Co., Inc. 3,949 148,798 Atco, Ltd. Class I (Canada) 814 52,774 Centrica PLC (United Kingdom) 16,682 86,659 China Resources Power Holdings Co., Ltd. (China) 16,000 31,269 China WindPower Group, Ltd. (China) † 380,000 33,280 Chubu Electric Power, Inc. (Japan) 1,500 29,369 CMS Energy Corp. S 6,800 133,892 DPL, Inc. 7,605 229,367 EDF Energies Nouvelles SA (France) 148 8,530 Electric Power Development Co. (Japan) 1,500 40,532 Enel SpA (Italy) 21,464 140,370 Energias de Portugal (EDP) SA (Portugal) 54,852 195,051 Entergy Corp. 3,100 211,668 Exelon Corp. 13,100 561,204 Fortum OYJ (Finland) 2,681 77,739 GDF Suez (France) 876 32,098 International Power PLC (United Kingdom) 3,088 15,962 NRG Energy, Inc. † 7,300 179,434 Public Power Corp. SA (Greece) 1,874 26,884 Red Electrica Corp. SA (Spain) 5,250 317,307 RWE AG (Germany) 1,019 56,572 TECO Energy, Inc. S 21,500 406,135 Toho Gas Co., Ltd. (Japan) 8,000 43,351 COMMON STOCKS (48.7%)* cont. Shares Value Utilities and power cont. Tokyo Gas Co., Ltd. (Japan) 8,000 $36,205 Westar Energy, Inc. 5,002 134,604 Total common stocks (cost $95,241,181) CORPORATE BONDS AND NOTES (16.2%)* Principal amount Value Basic materials (1.2%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $30,000 $30,692 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 60,000 63,865 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 110,000 139,450 Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 50,000 49,875 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 55,000 57,750 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 6 1/2s, 2019 (Canada) 70,000 83,763 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 20,000 17,100 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 20,000 21,100 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 40,000 40,900 Chemtura Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2018 10,000 10,475 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 60,000 65,550 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 75,000 96,708 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 30,000 33,700 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 95,000 92,215 E.I. du Pont de Nemours & Co. sr. unsec. notes FRN 0.667s, 2014 30,000 30,191 Exopack Holding Corp. 144A sr. notes 10s, 2018 30,000 29,775 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 80,000 83,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 35,000 35,689 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 55,000 55,981 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 327,000 356,839 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 20,000 20,500 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 35,000 36,400 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 25,000 27,188 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 45,000 49,050 International Paper Co. sr. unsec. notes 7.95s, 2018 80,000 95,256 JMC Steel Group 144A sr. notes 8 1/4s, 2018 15,000 15,225 KRATON Polymers, LLC/KRATON Polymers Capital Corp. sr. notes 6 3/4s, 2019 10,000 10,000 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 65,028 Lyondell Chemical Co. sr. notes 11s, 2018 105,000 117,600 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 103,000 114,588 12 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Basic materials cont. Momentive Performance Materials, Inc. notes 9s, 2021 $70,000 $71,400 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 45,000 41,963 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A sr. sub. notes 8 3/8s, 2018 30,000 30,375 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 75,000 81,000 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 45,000 45,281 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) † F 55,000 — Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 62,000 82,152 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 30,000 29,038 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 25,000 23,925 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 5,000 7,391 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $40,000 40,400 Smurfit Kappa Treasury company guaranty r. unsec. unsub. debs. 7 1/2s, 2025 (Ireland) 5,000 4,825 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 45,000 48,825 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 45,000 48,600 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 5,000 5,275 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 45,000 47,250 Teck Resources Limited company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 (Canada) 80,000 80,209 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 45,000 53,775 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 20,000 19,600 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 50,000 51,875 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 45,000 46,463 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 15,000 14,775 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.023s, 2014 10,000 9,225 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 20,000 17,800 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 35,000 39,196 Capital goods (0.7%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 100,000 108,375 Allison Transmission 144A company guaranty 11s, 2015 50,000 53,250 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 10,000 9,725 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Capital goods cont. Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 $70,000 $75,600 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 25,000 24,688 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 32,000 34,880 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 10,000 10,450 Berry Plastics Corp. company guaranty notes FRN 4.122s, 2014 25,000 23,250 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 25,000 24,813 Berry Plastics Corp. notes 9 3/4s, 2021 5,000 4,838 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 125,000 134,160 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 35,000 37,100 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 20,000 20,200 Delphi Corp. 144A sr. notes 6 1/8s, 2021 30,000 29,625 Exide Technologies 144A sr. notes 8 5/8s, 2018 25,000 26,000 Graham Packaging Co., LP/GPC Capital Corp. company guaranty sr. unsec. notes 8 1/4s, 2017 20,000 22,300 Griffon Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2018 15,000 15,056 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 65,000 68,681 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 35,000 36,925 Kratos Defense & Security Solutions, Inc. 144A sr. notes 10s, 2017 55,000 58,025 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 159,000 199,384 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 50,000 51,798 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 30,000 30,825 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 30,000 31,725 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 25,000 24,781 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 45,000 41,358 Ryerson Holding Corp. sr. disc. notes zero %, 2015 15,000 8,025 Ryerson, Inc. company guaranty sr. notes 12s, 2015 89,000 94,563 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 35,000 35,438 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 20,000 21,050 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 20,000 20,950 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 35,000 35,613 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 65,000 67,925 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 40,000 42,900 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 50,000 52,500 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 122,818 Putnam VT Global Asset Allocation Fund 13 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Communication services (1.9%) Adelphia Communications Corp. escrow bonds zero %, 2011 $55,000 $34 AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 15,000 15,675 American Tower Corp. sr. unsec. notes 7s, 2017 70,000 78,943 AT&T, Inc. company guaranty sr. unsec. unsub. notes 5.35s, 2040 34,000 32,227 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 90,000 100,379 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 30,000 31,641 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 132,000 162,759 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 20,000 20,900 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 80,000 86,700 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 15,000 16,088 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 25,000 26,656 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 77,895 91,721 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 5,000 5,269 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 35,000 34,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 25,000 25,750 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 105,000 111,612 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 95,000 98,800 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 20,000 20,250 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 50,000 47,375 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 115,000 123,194 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 156,000 176,104 Cox Communications, Inc. 144A notes 5 7/8s, 2016 27,000 30,604 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 70,000 68,600 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 110,000 118,525 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 15,000 15,788 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 15,083 CSC Holdings LLC sr. notes 6 3/4s, 2012 1,000 1,029 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 10,000 11,075 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 143,000 188,730 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 25,000 27,250 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 80,000 82,859 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 40,000 44,363 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Communication services cont. EH Holding Corp. 144A sr. notes 6 1/2s, 2019 $30,000 $30,525 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 50,000 51,000 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 70,000 76,300 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 30,000 32,625 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 55,000 58,300 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 50,000 49,688 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 86,562 93,054 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 205,000 220,119 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 35,000 37,625 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 30,000 38,595 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 90,000 92,588 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 30,000 31,275 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 26,375 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 90,000 95,175 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 14,850 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 75,000 87,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 15,000 15,638 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 45,000 47,250 PAETEC Holding Corp. 144A sr. unsec. notes 9 7/8s, 2018 40,000 41,450 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 15,000 15,225 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 125,000 131,563 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 25,875 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 93,000 104,306 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 5,000 5,350 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 75,000 79,781 Sprint Capital Corp. company guaranty 6 7/8s, 2028 215,000 203,713 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 90,000 98,888 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 25,000 24,969 TCI Communications, Inc. company guaranty 7 7/8s, 2026 36,000 46,164 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 20,000 23,005 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 120,000 139,736 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 27,348 14 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Communication services cont. Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 $162,000 $211,018 Verizon New Jersey, Inc. debs. 8s, 2022 45,000 53,688 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 50,000 60,952 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 100,000 113,250 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 15,000 15,900 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,425 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 68,981 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 35,000 36,575 Conglomerates (—%) Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 55,000 56,110 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 40,000 41,251 Consumer cyclicals (2.6%) Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 40,000 40,000 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 45,000 46,463 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 50,000 46,750 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 20,000 20,050 AMC Entertainment, Inc. 144A sr. sub. notes 9 3/4s, 2020 65,000 66,463 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 48,000 50,160 American Media, Inc. 144A notes 13 1/2s, 2018 3,167 3,412 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 40,000 41,250 ARAMARK Holdings Corp. 144A sr. notes 8 5/8s, 2016 ‡‡ 15,000 15,263 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 15,000 15,638 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 15,000 13,313 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 25,000 21,531 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 30,000 25,800 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 60,000 60,000 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 10,000 10,075 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 40,000 41,850 Building Materials Corp. 144A sr. notes 7s, 2020 15,000 15,713 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 20,000 20,400 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 15,000 15,075 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 35,000 34,650 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 40,000 36,100 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 210,000 231,788 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 70,000 83,540 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 70,000 70,827 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Consumer cyclicals cont. Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $5,000 $5,338 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 70,000 63,350 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 35,000 33,950 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 50,000 49,125 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 66,136 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 25,000 27,375 Cinemark USA, Inc. 144A company guaranty sr. sub. notes 7 3/8s, 2021 5,000 4,975 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 ‡‡ 60,000 65,100 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 15,000 13,538 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 40,000 35,000 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 45,000 43,481 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 115,000 125,350 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 30,000 31,575 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 50,000 48,250 DISH DBS Corp. company guaranty 6 5/8s, 2014 5,000 5,263 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 91,694 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 40,000 41,000 Echostar DBS Corp. sr. notes 6 3/8s, 2011 35,000 35,306 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 75,000 83,438 FelCor Lodging Escrow, LLC 144A sr. notes 6 3/4s, 2019 R 60,000 57,600 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 61,000 68,473 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 100,000 116,000 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 20,000 20,050 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 7,000 7,875 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 50,000 52,000 Gymboree Corp. 144A sr. unsec. notes 9 1/8s, 2018 20,000 18,800 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 35,000 33,950 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 110,000 122,916 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 85,000 92,438 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 51,000 50,554 Isle of Capri Casinos, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2019 35,000 35,350 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 115,000 119,456 Putnam VT Global Asset Allocation Fund 15 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Consumer cyclicals cont. Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 $10,000 $10,159 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 15,000 15,713 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 163,000 158,925 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 65,000 67,438 Liberty Media, LLC. debs. 8 1/4s, 2030 50,000 48,250 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 40,000 40,800 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 70,000 68,863 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 45,000 50,513 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) † 40,000 3,200 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 15,000 14,906 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 30,000 31,875 MGM Resorts International company guaranty sr. notes 9s, 2020 10,000 10,950 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 15,000 14,063 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 20,000 18,750 MGM Resorts International sr. notes 10 3/8s, 2014 5,000 5,675 MGM Resorts International sr. notes 6 3/4s, 2012 95,000 95,475 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 30,000 31,950 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 60,000 62,025 Navistar International Corp. sr. notes 8 1/4s, 2021 65,000 70,525 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 35,000 35,263 News America Holdings, Inc. company guaranty 7 3/4s, 2024 50,000 61,172 News America Holdings, Inc. debs. 7 3/4s, 2045 100,000 119,487 News America, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 10,000 9,869 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 35,000 36,750 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 15,000 13,875 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 30,000 30,000 Owens Corning company guaranty sr. unsec. notes 9s, 2019 110,000 130,900 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 25,000 27,188 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 65,000 66,300 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 25,000 26,500 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 25,000 27,344 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 5,000 5,369 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 70,000 71,225 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 15,000 14,213 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 40,000 41,400 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Consumer cyclicals cont. Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 $30,000 $27,450 QVC Inc. 144A sr. notes 7 3/8s, 2020 25,000 26,313 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 60,000 60,900 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 15,000 14,850 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 20,700 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 55,000 54,931 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 55,000 48,400 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 40,000 40,900 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 15,000 15,038 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 52,000 57,720 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 35,000 32,463 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 60,000 67,950 Standard Pacific Corp. company guaranty sr. unsec. notes 8 3/8s, 2021 10,000 9,800 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 5,000 5,013 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 70,000 83,334 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 15,000 15,300 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 5,000 6,348 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 65,000 66,057 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 85,000 87,905 Time Warner, Inc. debs. 9.15s, 2023 40,000 53,822 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 10,000 10,100 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 90,000 100,125 Travelport LLC company guaranty 11 7/8s, 2016 10,000 8,600 Travelport LLC company guaranty 9 7/8s, 2014 45,000 41,400 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 30,000 26,775 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2014 EUR 50,000 75,706 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 $90,000 100,125 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 40,000 39,900 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) † ‡‡ F 44,015 2,201 Visteon Corp. 144A sr. notes 6 3/4s, 2019 35,000 33,775 Vulcan Materials Co. sr. unsec. unsub. notes 7 1/2s, 2021 15,000 14,980 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 163,084 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 10,000 9,415 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 25,000 27,156 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 75,000 87,938 16 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Consumer cyclicals cont. XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 $50,000 $52,250 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 75,000 77,250 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 30,000 30,075 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 82,000 88,970 Consumer staples (1.5%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 30,000 33,488 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 105,000 137,983 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 6,520 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 55,000 69,192 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 60,000 66,096 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 10,000 10,675 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 30,000 30,525 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 40,000 40,200 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 45,000 46,617 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 30,000 31,950 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 55,000 56,788 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 25,000 24,188 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 65,000 71,013 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default) † 33,413 32,494 Claire’s Stores, Inc. 144A sr. notes 8 7/8s, 2019 35,000 32,725 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 60,000 65,550 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 38,000 37,003 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 78,079 92,512 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 70,000 77,859 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 50,000 53,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 50,000 49,500 Dean Foods Co. 144A sr. notes 9 3/4s, 2018 10,000 10,625 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 50,000 54,838 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 55,000 63,050 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 40,000 51,593 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 45,000 48,825 Dole Food Co. sr. notes 13 7/8s, 2014 13,000 15,568 Dole Food Co. 144A sr. notes 8s, 2016 35,000 36,663 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 40,000 41,650 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Consumer staples cont. General Mills, Inc. sr. unsec. notes 5.65s, 2019 $25,000 $28,227 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 76,000 82,287 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 4,000 4,100 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 15,000 15,450 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 50,000 76,359 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $55,000 63,250 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 125,000 121,563 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 4,000 4,702 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 145,000 159,519 Kroger Co. company guaranty 6.4s, 2017 137,000 160,488 Landry’s Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015 10,000 10,700 Landry’s Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 15,000 16,050 Libbey Glass, Inc. sr. notes 10s, 2015 18,000 19,530 McDonald’s Corp. sr. unsec. bond 6.3s, 2037 51,000 59,230 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 59,000 63,574 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 20,000 21,400 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 74,748 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 75,000 77,813 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 30,000 31,425 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 20,000 20,950 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 50,000 51,125 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 90,000 96,750 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 40,000 39,700 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 123,000 112,238 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 15,000 16,163 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 30,000 31,500 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 25,000 24,875 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 20,000 22,300 Service Corporation International sr. notes 7s, 2019 20,000 21,050 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 105,000 113,138 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 85,000 98,600 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 28,573 31,573 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 25,000 27,375 Stewart Enterprises, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2019 35,000 34,956 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 45,000 53,438 Putnam VT Global Asset Allocation Fund 17 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Consumer staples cont. United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 $20,000 $20,000 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 10,000 10,850 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 85,000 94,138 West Corp. 144A sr. notes 7 7/8s, 2019 25,000 24,250 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 20,000 20,200 Energy (1.7%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 30,000 30,075 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 35,000 35,131 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 185,000 213,687 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 20,000 22,391 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 5,000 5,732 Apache Corp. sr. unsec. unsub. notes 3 5/8s, 2021 90,000 87,418 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 40,700 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 40,000 39,900 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 19,000 19,024 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 20,000 20,300 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 145,000 147,418 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 35,000 38,150 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 6 7/8s, 2019 10,000 9,950 Carrizo Oil & Gas, Inc. company guaranty sr. unsec notes 8 5/8s, 2018 65,000 66,950 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 35,000 37,800 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 75,000 77,625 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 45,000 49,050 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 15,000 14,813 Complete Production Services, Inc. company guaranty 8s, 2016 65,000 67,925 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 28,275 20,499 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 45,000 45,113 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 90,000 98,100 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 50,000 54,500 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 5,000 4,975 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 55,000 58,575 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 55,000 59,950 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Energy cont. Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 $25,000 $25,250 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 97,250 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. unsec. notes 6 1/2s, 2021 25,000 23,625 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 30,000 29,550 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 45,000 45,675 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 100,000 106,000 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 200,000 237,112 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 70,000 70,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 110,000 113,300 Hercules Off shore, Inc. 144A sr. notes 10 1/2s, 2017 25,000 26,125 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 10,000 9,900 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 50,000 50,000 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 15,000 14,850 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 40,000 39,600 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 35,000 36,925 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 35,000 35,175 Milagro Oil & Gas 144A notes 10 1/2s, 2016 45,000 42,300 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 15,000 15,681 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 30,000 30,975 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 55,000 55,825 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 85,000 87,131 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 35,000 38,063 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 10,000 10,875 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) † 40,000 16,600 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) (In default) † 100,000 41,000 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 10,000 9,900 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 5,000 5,025 Peabody Energy Corp. company guaranty 7 3/8s, 2016 65,000 73,450 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 5,000 5,375 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 340,000 262,650 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 60,000 66,600 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 5,000 5,181 18 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Energy cont. Plains Exploration & Production Co. company guaranty 7s, 2017 $100,000 $103,000 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 10,000 9,850 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 60,000 68,700 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 20,000 20,700 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 55,000 60,913 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 102,500 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 10,000 10,125 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 20,000 20,400 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 99,174 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 20,000 20,050 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 100,000 103,924 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 10,000 9,947 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 35,000 49,135 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 15,000 15,934 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 25,000 28,296 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 20,000 21,921 Whiting Petroleum Corp. company guaranty 7s, 2014 60,000 64,500 Williams Cos., Inc. (The) notes 7 3/4s, 2031 4,000 4,669 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 11,000 13,634 Financials (3.5%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 1.854s, 2014 (United Kingdom) 50,000 49,702 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 35,000 35,088 Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 78,473 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 25,000 27,938 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 25,000 26,563 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 20,900 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.454s, 2014 24,000 22,954 Ally Financial, Inc. unsec. sub. notes 8s, 2018 30,000 32,100 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 35,000 34,767 American Express Co. sr. unsec. notes 8 1/8s, 2019 145,000 183,829 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 50,000 54,630 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 214,000 220,918 Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) 65,000 66,538 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 90,000 97,287 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Financials cont. Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 $20,000 $20,613 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.848s, 2027 43,000 34,760 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 35,000 30,363 Barclays Bank PLC 144A jr. unsec. sub. notes FRN 6.86s, 2049 90,000 82,575 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 22,000 26,125 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.061s, 2012 18,750 18,601 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 65,000 63,427 Capital One Capital III company guaranty 7.686s, 2036 31,000 31,698 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 40,000 40,400 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 65,000 68,900 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 15,413 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 45,000 52,144 CIT Group, Inc. 144A bonds 7s, 2017 230,000 229,425 CIT Group, Inc. 144A bonds 7s, 2016 95,000 94,644 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 50,000 52,125 Citigroup, Inc. sr. notes 6 1/2s, 2013 195,000 212,074 Citigroup, Inc. sub. notes 5s, 2014 120,000 125,755 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 19,000 19,669 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 185,000 177,795 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 40,000 42,400 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 40,000 40,600 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 95,000 103,313 Credit Suisse First Boston USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2011 130,000 132,587 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 54,000 51,597 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,071 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 125,000 131,387 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, Perpetual, 2016 55,000 48,400 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 57,000 63,390 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 30,000 29,400 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 30,000 35,100 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.247s, 2028 29,000 22,739 GATX Financial Corp. notes 5.8s, 2016 25,000 27,395 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 135,000 138,206 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.466s, 2016 65,000 61,531 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 392,000 439,662 Putnam VT Global Asset Allocation Fund 19 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Financials cont. Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 $170,000 $197,332 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 194,000 193,273 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 60,000 65,472 HSBC Finance Capital Trust IX FRN 5.911s, 2035 100,000 94,500 HSBC Finance Corp. 144A sr. unsec. sub. notes 6.676s, 2021 221,000 226,749 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 35,000 35,613 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 5,000 5,100 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 95,000 96,425 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 10,000 9,775 JPMorgan Chase & Co. sr. notes 6s, 2018 270,000 300,282 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 119,000 118,189 KB Home company guaranty 6 3/8s, 2011 49,000 49,123 Lehman Brothers E-Capital Trust I FRN zero %, 2065 (In default) † 285,000 29 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 54,000 56,025 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 100,000 92,399 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 110,000 113,755 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 60,000 65,087 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 70,000 76,411 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 318,000 351,841 MetLife, Inc. sr. unsec. 6 3/4s, 2016 55,000 64,018 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 100,000 97,847 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 R 25,000 24,563 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 40,000 43,900 Nationwide Financial Services notes 5 5/8s, 2015 25,000 26,824 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R 30,000 30,041 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 49,961 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 50,000 51,125 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 45,000 44,381 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 84,147 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 9,000 9,410 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 85,000 88,298 Provident Funding Associates LP / PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 25,000 27,375 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Financials cont. Provident Funding Associates LP / PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 $25,000 $25,375 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 30,000 35,100 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 50,000 49,625 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 105,000 105,332 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 R 15,000 15,000 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 21,000 21,104 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R 41,000 45,975 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 22,000 24,167 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 R 40,000 39,370 SLM Corp. sr. notes Ser. MTN, 8s, 2020 40,000 42,952 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 25,000 27,440 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 140,000 139,300 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.247s, 2037 75,000 60,389 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.136s, 2014 5,000 4,650 Vnesheconombank Via VEB Finance, Ltd. 144A bank guaranteed bonds 6.8s, 2025 (Russia) 300,000 304,770 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 70,000 72,654 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 104,730 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 392,000 420,616 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 22,237 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 30,000 30,189 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 83,155 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, Perpetual, 2013 (Australia) 60,000 59,412 Willis Group North America, Inc. company guaranty 6.2s, 2017 10,000 10,903 Health care (0.8%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 90,000 104,806 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 43,306 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 119,095 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 82,372 Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 35,000 35,788 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 25,000 27,250 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 50,000 52,750 CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 20,000 20,000 20 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Health care cont. CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 $95,000 $97,850 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 80,000 79,883 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 10,000 10,175 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 35,000 35,438 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 25,000 25,625 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 65,000 67,763 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 45,000 46,688 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 ‡‡ 38,000 40,423 HCA, Inc. sr. sec. notes 9 1/4s, 2016 42,000 44,573 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 55,000 57,063 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 75,000 74,063 Johnson & Johnson sr. unsec. notes 4.85s, 2041 115,000 111,312 Kindred Escrow Corp. 144A company guaranty sr. notes 8 1/4s, 2019 15,000 14,925 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 35,000 37,188 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 15,000 16,653 Select Medical Corp. company guaranty 7 5/8s, 2015 15,000 14,850 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 15,488 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 16,477 16,930 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 9,000 10,203 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 6,000 6,818 Tenet Healthcare Corp. sr. notes 9s, 2015 100,000 107,250 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 30,000 33,113 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 40,000 40,650 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherland Antilles) 50,000 51,375 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 20,000 20,900 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 105,000 108,623 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 5,000 4,838 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 20,000 19,600 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 5,000 4,900 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 50,000 32,938 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 90,000 95,239 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 40,000 42,130 WellPoint, Inc. notes 7s, 2019 35,000 41,756 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Technology (0.8%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 $5,000 $5,225 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 15,000 15,450 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 30,000 27,000 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 ‡‡ 30,000 30,825 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 55,000 56,100 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 45,000 43,538 Buccaneer Merger Sub, Inc. 144A sr. notes 9 1/8s, 2019 45,000 46,800 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 75,000 76,125 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 30,000 30,000 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 135,000 137,975 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 35,000 36,050 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 38,000 40,696 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 70,000 78,555 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 (Canada) 25,000 24,094 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 15,000 15,919 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 25,000 26,531 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 ‡‡ 298,922 310,132 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 20,000 20,150 First Data Corp. 144A sr. bonds 12 5/8s, 2021 95,000 101,650 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 15,000 16,688 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 50,000 53,875 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 34,000 38,420 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 39,262 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 22,366 Hewlett-Packard Co. sr. unsec. notes 3 3/4s, 2020 70,000 68,060 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 98,325 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 F 24,000 23,640 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 25,000 25,567 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 89,326 Oracle Corp. 144A notes 3 7/8s, 2020 65,000 64,690 Oracle Corp. 144A sr. notes 5 3/8s, 2040 35,000 35,027 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 35,000 36,750 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 7,000 7,245 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 35,000 35,350 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 55,000 61,408 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 22,939 Putnam VT Global Asset Allocation Fund 21 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Transportation (0.2%) AMGH Merger, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $45,000 $47,363 Burlington Northern Santa Fe Corp. debs. 5 3/4s, 2040 35,000 35,949 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 70,000 68,774 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 70,112 76,422 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 80,794 80,794 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 56,000 61,460 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 55,000 58,231 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 16,964 16,921 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 50,000 47,250 Utilities and power (1.3%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 64,000 68,113 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 90,100 AES Corp. (The) 144A sr. note 7 3/8s, 2021 30,000 30,450 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 25,098 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,311 Beaver Valley Funding Corp. sr. bonds 9s, 2017 18,000 19,718 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 116,000 129,309 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 36,849 39,551 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 40,000 41,100 Calpine Corp. 144A sr. notes 7 1/4s, 2017 95,000 96,425 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 10,000 10,944 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 15,000 17,333 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 98,000 102,720 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 165,000 161,081 Dominion Resources, Inc. unsub. notes 5.7s, 2012 91,000 96,194 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 130,000 94,575 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 15,000 13,500 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 10,000 10,063 Edison Mission Energy sr. unsec. notes 7.2s, 2019 60,000 47,700 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 40,715 El Paso Corp. sr. unsec. notes 7s, 2017 120,000 135,765 Electricite de France 144A notes 6 1/2s, 2019 (France) 60,000 70,131 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 15,000 15,922 Energy Future Intermediate Holdings Co., LLC sr. notes 9 3/4s, 2019 66,000 67,320 Energy Future/Energy Future Intermediate Holdings Finance Co., LLC sr. notes 10s, 2020 24,000 25,595 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 50,000 53,000 Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 60,000 62,864 Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 40,000 39,133 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Utilities and power cont. Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 $50,000 $49,519 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 70,000 70,992 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 3,000 3,056 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 70,000 73,150 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 10,000 10,400 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 35,000 38,798 ITC Holdings Corp. 144A notes 5 7/8s, 2016 76,000 86,439 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 39,090 Kansas Gas & Electric bonds 5.647s, 2021 16,650 17,742 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 39,000 41,999 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 130,000 149,968 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 40,000 47,974 NRG Energy, Inc. company guaranty 7 3/8s, 2017 20,000 20,950 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 120,000 119,700 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 25,000 26,247 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 40,000 40,972 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 110,000 116,314 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 76,000 85,647 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 12,363 12,380 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 37,000 40,784 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 25,958 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 98,000 98,000 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 55,046 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,707 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 76,596 49,787 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 30,000 24,600 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 35,000 34,388 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 30,000 30,158 Union Electric Co. sr. sec. notes 6.4s, 2017 50,000 57,958 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 25,000 28,494 Total corporate bonds and notes (cost $36,293,063) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.7%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $2,357,364 $2,656,178 4 1/2s, TBA, July 1, 2041 8,000,000 8,443,125 22 Putnam VT Global Asset Allocation Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.0%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations (9.3%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from December 1, 2040 to January 1, 2041 $975,372 $932,926 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, July 1, 2041 9,000,000 9,734,765 5s, TBA, June 1, 2041 1,000,000 1,064,023 4 1/2s, TBA, July 1, 2041 2,000,000 2,069,219 4s, TBA, July 1, 2041 2,000,000 2,000,000 4s, TBA, July 1, 2026 6,000,000 6,247,969 Total U.S. government and agency mortgage obligations (cost $33,089,917) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 4 1/4s, November 15, 2013 ## $20,000 $21,716 Total U.S. treasury obligations (cost $20,035) FOREIGN GOVERNMENT BONDS AND NOTES (8.0%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $40,000 $36,740 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 150,000 151,850 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 840,000 805,913 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 1,470,000 354,299 Brazil (Federal Republic of) notes (units) 10s, 2012 BRL 853 566,410 Canada (Government of) bonds 5s, 2037 CAD 600,000 771,323 Canada (Government of) notes 4s, 2017 CAD 1,900,000 2,130,571 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 $200,000 204,750 Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 SEK 1,930,000 322,276 Switzerland (Government of) bonds 2s, 2021 CHF 500,000 610,354 Ukraine (Government of) 144A bonds 7 3/4s, 2020 $100,000 103,750 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 400,000 420,000 United Kingdom (Government of) bonds 4 1/2s, 2042 GBP 1,760,000 2,945,611 United Kingdom (Government of) bonds 4s, 2060 GBP 320,000 491,398 United Kingdom (Government of) bonds 2 3/4s, 2015 GBP 3,500,000 5,835,255 United Kingdom Treasury bonds 3 3/4s, 2019 GBP 1,900,000 3,189,080 Total foreign government bonds and notes (cost $18,477,475) MORTGAGE-BACKED SECURITIES (5.3%)* Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.802s, 2049 $98,000 $103,461 Ser. 07-2, Class A2, 5.634s, 2049 F 150,221 154,188 Ser. 07-1, Class XW, IO, 0.308s, 2049 1,640,615 19,893 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.946s, 2035 658,849 2,174 Ser. 07-5, Class XW, IO, 0.59s, 2051 2,805,363 47,093 Ser. 04-4, Class XC, IO, 0.535s, 2042 1,320,372 21,565 Ser. 04-5, Class XC, IO, 0.51s, 2041 1,953,509 27,349 MORTGAGE-BACKED SECURITIES (5.3%)* cont. Principal amount Value Banc of America Funding Corp. FRB Ser. 06-A, Class 3A2, 2.882s, 2036 $189,467 $104,207 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 36A1, 5.986s, 2036 152,229 98,188 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW16, Class A2, 5.853s, 2040 F 49,662 52,763 Ser. 07-PW15, Class A4, 5.331s, 2044 104,000 109,846 Ser. 06-PW14, Class A2, 5.123s, 2038 58,000 58,561 Ser. 04-PR3I, Class X1, IO, 0.321s, 2041 483,912 8,777 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.268s, 2038 F 1,612,588 26,179 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.886s, 2049 160,000 167,987 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.21s, 2049 6,923,523 84,675 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.407s, 2036 227,537 119,749 FRB Ser. 07-6, Class 1A3A, 5.265s, 2046 573,041 286,520 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.549s, 2049 1,660,410 24,707 Ser. 07-CD4, Class XC, IO, 0.167s, 2049 9,029,811 79,462 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 32,631 34,299 Ser. 98-C2, Class F, 5.44s, 2030 400,138 414,769 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 67,280 68,594 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.239s, 2043 5,997,248 57,353 Ser. 06-C8, Class XS, IO, 0.159s, 2046 7,597,537 87,327 Ser. 05-C6, Class XC, IO, 0.097s, 2044 5,596,945 32,521 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.777s, 2036 358,559 222,307 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 64,276 61,645 FRB Ser. 06-6CB, Class 2A13, 0.586s, 2036 206,479 88,786 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.413s, 2041 59,000 61,049 FRB Ser. 07-C4, Class A2, 5.995s, 2039 131,961 134,545 Ser. 07-C5, Class AAB, 5.62s, 2040 127,000 134,306 Ser. 07-C2, Class A2, 5.448s, 2049 150,954 152,590 Ser. 07-C1, Class AAB, 5.336s, 2040 61,000 65,020 Ser. 06-C5, Class AX, IO, 0.252s, 2039 3,300,310 53,251 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.272s, 2049 7,874,310 52,411 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 69,000 72,151 FRB Ser. 03-CK2, Class G, 5.744s, 2036 84,000 84,209 Ser. 02-CP3, Class AX, IO, 1.62s, 2035 1,261,680 12,274 Ser. 04-C4, Class AX, IO, 0.418s, 2039 531,270 12,060 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B3, 6.1s, 2032 22,635 22,630 Ser. 99-CG2, Class B4, 6.1s, 2032 130,000 128,555 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.04s, 2037 55,099 82,886 IFB Ser. 3072, Class SM, 23.111s, 2035 56,957 83,732 IFB Ser. 3072, Class SB, 22.964s, 2035 52,777 77,228 IFB Ser. 3249, Class PS, 21.658s, 2036 62,791 90,150 IFB Ser. 3065, Class DC, 19.299s, 2035 73,946 98,506 IFB Ser. 2990, Class LB, 16.468s, 2034 78,322 98,091 IFB Ser. 3287, Class SE, IO, 6.513s, 2037 239,234 41,045 IFB Ser. 3752, Class JS, IO, 6.413s, 2040 544,207 97,120 Putnam VT Global Asset Allocation Fund 23 MORTGAGE-BACKED SECURITIES (5.3%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3861, Class PS, IO, 6.413s, 2037 $1,163,751 $203,656 IFB Ser. 3708, Class SQ, IO, 6.363s, 2040 376,150 69,182 Ser. 3327, Class IF, IO, zero %, 2037 F 7,346 46 Ser. 3124, Class DO, PO, zero %, 2036 22,770 17,334 FRB Ser. 3326, Class YF, zero %, 2037 1,944 1,527 FRB Ser. 3147, Class SF, zero %, 2036 47,004 43,557 FRB Ser. 3003, Class XF, zero %, 2035 6,479 6,258 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.885s, 2036 70,783 102,133 IFB Ser. 05-45, Class DA, 23.739s, 2035 95,285 141,794 IFB Ser. 07-53, Class SP, 23.519s, 2037 74,004 109,607 IFB Ser. 05-75, Class GS, 19.693s, 2035 47,157 64,206 Ser. 06-46, Class OC, PO, zero %, 2036 52,625 45,010 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.595s, 2033 174,483 8 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 131,000 139,368 Ser. 97-C2, Class G, 7 1/2s, 2029 40,000 43,030 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.186s, 2043 3,185,596 25,166 Ser. 07-C1, Class XC, IO, 0.113s, 2049 10,969,325 54,672 Ser. 05-C3, Class XC, IO, 0.104s, 2045 29,002,128 145,244 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 75,000 74,545 Ser. 97-C1, Class X, IO, 1.32s, 2029 72,947 2,518 Ser. 05-C1, Class X1, IO, 0.446s, 2043 2,654,446 37,489 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 15,761 14,500 Government National Mortgage Association IFB Ser. 11-7, Class SH, IO, 6.414s, 2036 648,003 117,029 IFB Ser. 11-25, Class SA, IO, 5.914s, 2040 534,321 84,656 IFB Ser. 11-35, Class AS, IO, 5.914s, 2037 501,252 75,890 IFB Ser. 11-3, Class S, IO, 5.814s, 2041 1,155,148 212,744 FRB Ser. 07-35, Class UF, zero %, 2037 4,627 4,418 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 202,281 205,782 Ser. 05-GG5, Class A2, 5.117s, 2037 94,093 94,945 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 274,269 279,068 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 F 43,912 43,911 Ser. 04-C1, Class X1, IO, 1.164s, 2028 48,394 5 Ser. 03-C1, Class X1, IO, 1.001s, 2040 585,521 5,309 Ser. 06-GG6, Class XC, IO, 0.168s, 2038 2,196,498 4,435 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.432s, 2037 280,544 176,743 FRB Ser. 06-AR3, Class 2A1A, 2.817s, 2036 602,264 301,132 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.386s, 2037 433,326 216,663 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 F 30,051 31,397 FRB Ser. 07-LD12, Class A3, 6.186s, 2051 498,000 529,798 Ser. 07-C1, Class ASB, 5.857s, 2051 58,000 62,251 Ser. 07-C1, Class A4, 5.716s, 2051 74,000 79,932 Ser. 06-CB17, Class A3, 5.45s, 2043 74,000 75,163 Ser. 07-LDPX, Class A2, 5.434s, 2049 57,448 59,159 Ser. 06-LDP9, Class A2S, 5.298s, 2047 F 310,000 314,883 MORTGAGE-BACKED SECURITIES (5.3%)* cont. Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP8, Class X, IO, 0.752s, 2045 $2,070,938 $45,133 Ser. 07-LDPX, Class X, IO, 0.516s, 2049 3,419,758 41,037 Ser. 06-CB16, Class X1, IO, 0.216s, 2045 2,325,175 29,762 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 13,477 13,455 Ser. 07-CB20, Class X1, IO, 0.198s, 2051 6,147,034 66,374 Ser. 05-CB12, Class X1, IO, 0.113s, 2037 2,672,058 20,896 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 F 35,110 35,721 Ser. 99-C1, Class G, 6.41s, 2031 F 37,135 37,580 Ser. 98-C4, Class H, 5.6s, 2035 50,000 52,701 LB-UBS Commercial Mortgage Trust Ser. 07-C7, Class A2, 5.588s, 2045 238,000 244,050 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.942s, 2037 756,140 7,596 Ser. 06-C7, Class XW, IO, 0.909s, 2038 1,425,369 35,835 Ser. 06-C7, Class XCL, IO, 0.403s, 2038 2,514,954 38,580 Ser. 05-C2, Class XCL, IO, 0.365s, 2040 2,892,763 21,947 Ser. 05-C3, Class XCL, IO, 0.34s, 2040 4,206,865 76,976 Ser. 06-C6, Class XCL, IO, 0.256s, 2039 7,896,907 145,271 Ser. 05-C5, Class XCL, IO, 0.253s, 2040 4,698,104 69,989 Ser. 06-C1, Class XCL, IO, 0.16s, 2041 4,714,809 47,146 Ser. 05-C7, Class XCL, IO, 0.159s, 2040 3,278,937 20,407 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.806s, 2027 113,187 95,730 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.687s, 2022 62,166 59,772 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.045s, 2030 31,000 33,000 FRB Ser. 97-C2, Class F, 6 1/4s, 2029 56,959 60,192 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.02s, 2050 128,000 137,027 Ser. 05-MCP1, Class XC, IO, 0.215s, 2043 2,529,422 27,571 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.455s, 2039 638,406 12,783 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-6, Class A2, 5.331s, 2051 212,000 215,546 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 5.949s, 2045 491,623 29,497 Ser. 05-C3, Class X, IO, 5.901s, 2044 120,148 9,071 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.92s, 2041 F 194,305 194,900 FRB Ser. 07-HQ12, Class A2, 5.776s, 2049 F 219,285 222,301 Ser. 07-IQ16, Class A2, 5.623s, 2049 92,000 94,621 Ser. 07-IQ14, Class A2, 5.61s, 2049 114,962 116,888 FRB Ser. 07-HQ12, Class A2FL, 0.439s, 2049 100,853 92,280 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.172s, 2042 F 1,201,318 6,605 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 F 79,143 83,627 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 2.044s, 2036 955,329 11,273 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 418,118 263,415 FRB Ser. 06-9, Class 1A1, 5.159s, 2036 67,167 40,941 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 268,005 266,665 24 Putnam VT Global Asset Allocation Fund MORTGAGE-BACKED SECURITIES (5.3%)* cont. Principal amount Value Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.927s, 2049 $52,113 $53,878 Ser. 06-C27, Class A2, 5.624s, 2045 65,664 65,751 Ser. 07-C30, Class APB, 5.294s, 2043 140,000 148,440 Ser. 06-C29, Class A2, 5.275s, 2048 63,925 64,562 Ser. 07-C30, Class A3, 5.246s, 2043 89,000 91,109 Ser. 07-C34, IO, 0.545s, 2046 1,617,120 23,836 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.26s, 2035 605,106 7,909 Ser. 05-C18, Class XC, IO, 0.144s, 2042 3,143,803 24,144 Ser. 06-C26, Class XC, IO, 0.091s, 2045 1,479,377 4,438 Ser. 06-C23, Class XC, IO, 0.076s, 2045 2,554,697 11,062 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.336s, 2036 439,291 206,467 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 F 10,000 3,498 Total mortgage-backed securities (cost $11,868,099) INVESTMENT COMPANIES (3.4%)* Shares Value Financial Select Sector SPDR Fund S 33,600 $515,088 iShares MSCI EAFE Index Fund S 1,481 89,067 MCG Capital Corp. S 2,564 15,589 NGP Capital Resources Co. 3,866 31,701 SPDR S&P rust S 55,607 7,338,456 Total investment companies (cost $7,580,781) COMMODITY LINKED NOTES (2.2%)* Principal amount Value Citigroup Funding, Inc. 144A notes zero %, 2011 (Indexed to the 1 Yr Dow Jones-UBS Ex-Energy 3-Month Forward Total Return Index) F $2,100,000 $2,380,256 UBS AG/Jersey Branch 144A notes zero %, 2011 (Indexed to the UBS Bloomberg Constant Maturity Commodity Index) (United Kingdom) F 2,464,000 2,801,387 Total commodity linked notes (cost $4,564,000) ASSET-BACKED SECURITIES (2.0%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.336s, 2036 $75,000 $31,660 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 23,452 23,171 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 20,777 20,919 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A5, 8.32s, 2030 163,219 114,253 Ser. 00-A, Class A4, 8.29s, 2030 347,914 239,191 Ser. 00-A, Class A2, 7.575s, 2030 358,115 230,984 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 139,170 106,117 Ser. 00-5, Class A7, 8.2s, 2032 232,439 190,019 Ser. 00-5, Class A6, 7.96s, 2032 252,915 204,861 Ser. 02-1, Class M1F, 7.954s, 2033 112,000 123,570 Ser. 01-1, Class A5, 6.99s, 2031 541,266 552,091 FRB Ser. 02-1, Class M1A, 2.241s, 2033 356,000 318,498 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.937s, 2032 F 50,983 10,205 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 73,439 38,438 Ser. 96-6, Class M1, 7.95s, 2027 173,000 164,350 Ser. 99-5, Class A5, 7.86s, 2029 215,198 195,830 Ser. 97-6, Class A9, 7.55s, 2029 21,661 22,966 Ser. 97-2, Class M1, 7.54s, 2028 187,703 138,900 Ser. 97-6, Class M1, 7.21s, 2029 73,000 63,112 ASSET-BACKED SECURITIES (2.0%)* cont. Principal amount Value Green Tree Financial Corp. Ser. 93-3, Class B, 6.85s, 2018 $5,245 $4,700 Ser. 99-3, Class A7, 6.74s, 2031 10,137 10,137 Ser. 99-2, Class A7, 6.44s, 2030 107,640 110,961 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 515,010 521,770 GSAA Home Equity Trust FRB Ser. 06-3, Class A2, 0.376s, 2036 206,758 109,582 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.446s, 2036 63,308 22,050 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 31,818 30,911 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 31,644 31,899 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.346s, 2036 62,698 30,057 FRB Ser. 06-2, Class A2C, 0.336s, 2036 82,000 43,807 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 49,419 39,097 Ser. 95-B, Class B1, 7.55s, 2021 13,802 10,177 Ser. 98-A, Class M, 6.825s, 2028 31,000 29,301 Ser. 01-E, Class A4, 6.81s, 2031 263,136 231,066 Ser. 01-C, Class A3, 6.61s, 2021 413,756 229,635 Ser. 99-B, Class A3, 6.45s, 2017 27,115 26,183 Ser. 01-E, Class A3, 5.69s, 2031 F 130,390 107,103 Ser. 02-C, Class A1, 5.41s, 2032 207,200 198,912 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 40,303 38,590 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.346s, 2037 112,161 66,704 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.396s, 2036 139,000 45,029 Total asset-backed securities (cost $5,006,609) SENIOR LOANS (0.2%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.246s, 2015 $14,523 $13,023 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.44s, 2014 14,695 13,181 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 27,505 22,829 First Data Corp. bank term loan FRN 4.186s, 2018 99,303 90,988 First Data Corp. bank term loan FRN Ser. B3, 2.936s, 2014 10,568 9,777 Health Management Associates, Inc. bank term loan FRN 2.057s, 2014 8,340 8,063 INEOS Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 39,576 40,874 INEOS Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 39,600 40,899 Intelsat Jackson Holdings SA bank term loan FRN 3.285s, 2014 (Luxembourg) 85,000 81,813 National Bedding Co., LLC bank term loan FRN Ser. B, 3.756s, 2013 6,367 6,303 Polypore, Inc. bank term loan FRN Ser. B, 2.2s, 2014 16,967 16,765 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 130,971 101,994 Univision Communications, Inc. bank term loan FRN 4.441s, 2017 17,604 16,811 West Corp. bank term loan FRN Ser. B2, 2.645s, 2013 3,623 3,588 West Corp. bank term loan FRN Ser. B5, 4.52s, 2016 8,811 8,822 Total senior loans (cost $480,771) Putnam VT Global Asset Allocation Fund 25 CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 $30,000 $33,338 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 R 15,000 22,734 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 6,000 10,283 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 30,000 28,650 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 22,000 26,235 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 35,000 36,531 Total convertible bonds and notes (cost $145,377) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. S 690 $45,497 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 1,280 25,480 General Motors Co. Ser. B, $2.375 cv. pfd. 943 45,912 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) † 140 133 Lucent Technologies Capital Trust I 7.75% cv. pfd. 35 34,344 Total convertible preferred stocks (cost $271,350) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 83 $78,004 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. † 2,540 65,024 Total preferred stocks (cost $110,524) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $20,000 $20,520 4.071s, 1/1/14 50,000 51,796 Total municipal bonds and notes (cost $70,000) WARRANTS (—%)* † Expiration date Strike price Warrants Value Aventine Renewable Energy Holdings, Inc. F 3/15/15 40.94 57 $— Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 7,932 1,904 Total warrants (cost $29,774) SHORT-TERM INVESTMENTS (22.7%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.17% d 23,398,372 $23,398,372 Putnam Money Market Liquidity Fund 0.04% e 20,150,423 20,150,423 U.S. Treasury Bills, for effective yields ranging from 0.08% to 0.09%, February 9, 2012 # ## $269,000 268,517 U.S. Treasury Bills, with an effective yield of 0.10%, December 1, 2011 # ## 3,055,000 3,053,689 U.S. Treasury Bills, for effective yields ranging from 0.08% to 0.18%, November 17, 2011 # ## 2,103,000 2,102,228 U.S. Treasury Bills, for effective yields ranging from 0.24% to 0.26%, October 20, 2011 # ## 3,200,000 3,198,016 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 # ## 1,425,000 1,424,751 Total short-term investments (cost $53,595,705) Total investments (cost $266,844,661) Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso SEK Swedish Krona USD / $ United States Dollar Key to holding’s abbreviations ADR American Depository Receipts CVR Contingent Value Rights ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GDR Global Depository Receipts GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNI Medium Term Notes Class I OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts SPDR S&P 500 Index Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through June 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $236,370,123. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. Δ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. 26 Putnam VT Global Asset Allocation Fund At the close of the reporting period, the fund maintained liquid assets totaling $158,769,667 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR, SDR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): Argentina 0.5% Netherlands 0.5% Australia 0.8 Switzerland 1.0 Canada 1.5 United Kingdom 8.2 France 1.4 United States 78.5 Germany 1.0 Other 4.4 Japan 2.2 Total 100.0% FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $130,441,523) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 8/17/11 $768,744 $749,774 $18,970 Brazilian Real Buy 8/17/11 11,290 11,280 10 British Pound Sell 8/17/11 712,856 709,984 (2,872) Canadian Dollar Sell 8/17/11 1,339,602 1,308,491 (31,111) Chilean Peso Buy 8/17/11 163,596 162,440 1,156 Czech Koruna Buy 8/17/11 25,016 25,016 — Euro Sell 8/17/11 4,615,792 4,522,772 (93,020) Japanese Yen Sell 8/17/11 721,937 718,029 (3,908) Mexican Peso Sell 8/17/11 58,837 58,524 (313) Norwegian Krone Sell 8/17/11 572,508 564,004 (8,504) Russian Ruble Buy 8/17/11 273,176 273,176 — Singapore Dollar Buy 8/17/11 277,830 277,830 — South African Rand Buy 7/21/11 270,010 270,190 (180) South Korean Won Buy 8/17/11 448,385 441,714 6,671 Swedish Krona Buy 8/17/11 441,229 432,520 8,709 Swiss Franc Sell 8/17/11 1,268,187 1,270,054 1,867 Taiwan Dollar Sell 8/17/11 41,542 41,542 — Turkish Lira Buy 8/17/11 143,225 143,225 — Barclays Bank PLC Australian Dollar Buy 8/17/11 234,838 232,936 1,902 Brazilian Real Buy 8/17/11 1,069,736 1,062,536 7,200 British Pound Sell 8/17/11 604,298 600,857 (3,441) Canadian Dollar Buy 8/17/11 174,681 174,422 259 Chilean Peso Buy 8/17/11 307,032 302,741 4,291 Czech Koruna Buy 8/17/11 238,867 238,867 — Euro Sell 8/17/11 187,938 184,344 (3,594) Hungarian Forint Sell 8/17/11 324,780 324,780 — Indian Rupee Sell 8/17/11 537,557 534,488 (3,069) Japanese Yen Sell 8/17/11 137,116 136,373 (743) Malaysian Ringgit Buy 8/17/11 277,452 277,452 — Mexican Peso Sell 8/17/11 17,956 17,719 (237) New Zealand Dollar Sell 7/21/11 144,328 142,255 (2,073) Norwegian Krone Buy 8/17/11 177,636 174,975 2,661 Philippines Peso Buy 8/17/11 231,946 231,946 — Polish Zloty Sell 8/17/11 238,741 238,741 — Russian Ruble Buy 8/17/11 273,176 273,176 — Putnam VT Global Asset Allocation Fund 27 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $130,441,523) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Singapore Dollar Buy 8/17/11 $284,946 $284,946 $— South Korean Won Buy 8/17/11 288,774 284,268 4,506 Swedish Krona Buy 8/17/11 177,483 173,832 3,651 Swiss Franc Buy 8/17/11 29,285 29,403 (118) Taiwan Dollar Sell 8/17/11 406,537 406,537 — Thai Baht Buy 8/17/11 224,101 224,101 — Turkish Lira Sell 8/17/11 71,039 71,039 — Citibank, N.A. Australian Dollar Buy 8/17/11 200,908 195,922 4,986 Brazilian Real Sell 8/17/11 97,485 97,402 (83) British Pound Buy 8/17/11 2,140,817 2,130,160 10,657 Canadian Dollar Sell 8/17/11 1,556,372 1,519,873 (36,499) Chilean Peso Buy 8/17/11 371,170 365,403 5,767 Czech Koruna Buy 8/17/11 93,901 93,901 — Danish Krone Sell 7/21/11 295,694 297,866 2,172 Euro Buy 8/17/11 218,826 216,673 2,153 Hungarian Forint Buy 8/17/11 133,863 133,863 — Japanese Yen Buy 8/17/11 593,664 590,502 3,162 Mexican Peso Buy 8/17/11 538,043 536,546 1,497 New Zealand Dollar Sell 7/21/11 62,327 61,436 (891) Norwegian Krone Sell 8/17/11 893,610 880,600 (13,010) Polish Zloty Sell 8/17/11 225,893 225,893 — Singapore Dollar Buy 8/17/11 252,777 252,777 — South African Rand Buy 7/21/11 776,270 782,989 (6,719) South Korean Won Buy 8/17/11 256,233 252,694 3,539 Swedish Krona Buy 8/17/11 615,220 603,519 11,701 Swiss Franc Sell 8/17/11 799,030 802,333 3,303 Taiwan Dollar Sell 8/17/11 241,550 241,550 — Turkish Lira Buy 8/17/11 80,420 80,420 — Credit Suisse AG Australian Dollar Buy 8/17/11 92,185 89,822 2,363 Brazilian Real Buy 8/17/11 309,580 309,139 441 British Pound Sell 8/17/11 1,209,720 1,203,139 (6,581) Canadian Dollar Sell 8/17/11 611,125 596,334 (14,791) Czech Koruna Sell 8/17/11 8,899 8,899 — Euro Sell 8/17/11 2,115,753 2,107,046 (8,707) Indian Rupee Sell 8/17/11 306,474 304,724 (1,750) Japanese Yen Sell 8/17/11 1,835,084 1,826,235 (8,849) Malaysian Ringgit Buy 8/17/11 646,624 646,624 — Mexican Peso Buy 8/17/11 276,218 275,410 808 Norwegian Krone Buy 8/17/11 724,164 713,563 10,601 Polish Zloty Sell 8/17/11 103,286 103,286 — Russian Ruble Buy 8/17/11 273,088 273,088 — South African Rand Buy 7/21/11 180,430 180,527 (97) South Korean Won Buy 8/17/11 417,653 411,270 6,383 Swedish Krona Buy 8/17/11 311,859 312,120 (261) Swiss Franc Buy 8/17/11 714,628 717,003 (2,375) Taiwan Dollar Sell 8/17/11 410,922 410,922 — Turkish Lira Buy 8/17/11 16,858 16,858 — Deutsche Bank AG Australian Dollar Buy 8/17/11 196,747 191,321 5,426 Brazilian Real Buy 8/17/11 133,067 132,241 826 British Pound Sell 8/17/11 885,329 880,443 (4,886) 28 Putnam VT Global Asset Allocation Fund FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $130,441,523) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Canadian Dollar Buy 8/17/11 $622,321 $621,364 $957 Chilean Peso Buy 8/17/11 20,422 20,243 179 Czech Koruna Buy 8/17/11 333,843 333,843 — Euro Sell 8/17/11 1,803,683 1,769,616 (34,067) Hungarian Forint Buy 8/17/11 133,320 132,153 1,167 Malaysian Ringgit Buy 8/17/11 363,851 365,484 (1,633) Mexican Peso Buy 8/17/11 128,136 127,461 675 New Zealand Dollar Sell 7/21/11 128,209 126,483 (1,726) Norwegian Krone Sell 8/17/11 233,506 230,122 (3,384) Philippines Peso Buy 8/17/11 231,296 231,296 — Polish Zloty Sell 8/17/11 512,130 512,130 — Singapore Dollar Buy 8/17/11 237,708 237,708 — South Korean Won Buy 8/17/11 399,764 393,636 6,128 Swedish Krona Buy 8/17/11 508,835 498,730 10,105 Swiss Franc Buy 8/17/11 988,312 991,923 (3,611) Taiwan Dollar Sell 8/17/11 100,314 100,314 — Turkish Lira Buy 8/17/11 126,709 126,709 — Goldman Sachs International Australian Dollar Buy 8/17/11 1,234,365 1,203,795 30,570 British Pound Sell 8/17/11 598,196 595,244 (2,952) Canadian Dollar Sell 8/17/11 1,249,721 1,220,315 (29,406) Chilean Peso Buy 8/17/11 293,974 291,680 2,294 Euro Sell 8/17/11 5,058,085 4,963,145 (94,940) Hungarian Forint Sell 8/17/11 117,350 117,350 — Japanese Yen Sell 8/17/11 2,944,783 2,929,169 (15,614) Norwegian Krone Buy 8/17/11 244,940 243,726 1,214 Polish Zloty Buy 8/17/11 96,587 96,587 — South African Rand Buy 7/21/11 294,947 296,956 (2,009) Swedish Krona Buy 8/17/11 421,452 413,038 8,414 Swiss Franc Buy 8/17/11 790,221 793,137 (2,916) HSBC Bank USA, National Association Australian Dollar Buy 8/17/11 47,565 46,433 1,132 British Pound Sell 8/17/11 3,661,117 3,640,727 (20,390) Euro Sell 8/17/11 2,050,932 2,012,846 (38,086) Indian Rupee Sell 8/17/11 80,706 80,476 (230) Japanese Yen Sell 8/17/11 796,517 792,176 (4,341) New Zealand Dollar Sell 7/21/11 462,412 455,869 (6,543) Norwegian Krone Buy 8/17/11 642,166 633,638 8,528 Philippines Peso Buy 8/17/11 231,323 231,323 — Singapore Dollar Buy 8/17/11 736,010 735,607 403 South Korean Won Buy 8/17/11 205,948 203,173 2,775 Swiss Franc Buy 8/17/11 965,217 969,028 (3,811) Taiwan Dollar Sell 8/17/11 389,568 389,568 — JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/17/11 1,151,569 1,123,087 28,482 Brazilian Real Buy 8/17/11 421,336 418,483 2,853 British Pound Sell 8/17/11 224,343 222,855 (1,488) Canadian Dollar Buy 8/17/11 6,946 6,782 164 Chilean Peso Buy 8/17/11 146,662 145,595 1,067 Czech Koruna Buy 8/17/11 125,175 124,637 538 Euro Buy 8/17/11 736,236 730,041 6,195 Hong Kong Dollar Sell 8/17/11 1,045,667 1,044,989 (678) Putnam VT Global Asset Allocation Fund 29 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $130,441,523) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Hungarian Forint Buy 8/17/11 $264,741 $262,400 $2,341 Japanese Yen Sell 8/17/11 218,542 217,345 (1,197) Malaysian Ringgit Buy 8/17/11 325,112 325,112 — Mexican Peso Buy 8/17/11 205,932 204,978 954 New Zealand Dollar Sell 7/21/11 150,528 148,330 (2,198) Norwegian Krone Buy 8/17/11 510,171 502,712 7,459 Polish Zloty Buy 8/17/11 394,341 394,341 — Russian Ruble Buy 8/17/11 272,923 272,879 44 Singapore Dollar Sell 8/17/11 678,567 677,927 (640) South African Rand Buy 7/21/11 449,673 452,689 (3,016) South Korean Won Buy 8/17/11 359,342 353,638 5,704 Swedish Krona Buy 8/17/11 261,249 256,077 5,172 Swiss Franc Buy 8/17/11 58,213 58,420 (207) Taiwan Dollar Sell 8/17/11 523,069 522,593 (476) Thai Baht Buy 8/17/11 226,685 226,685 — Turkish Lira Sell 8/17/11 143,044 143,474 430 Royal Bank of Scotland PLC (The) Australian Dollar Buy 8/17/11 1,317,054 1,299,482 17,572 Brazilian Real Buy 8/17/11 424,317 422,055 2,262 British Pound Sell 8/17/11 6,786,669 6,749,325 (37,344) Canadian Dollar Sell 8/17/11 761,858 743,924 (17,934) Chilean Peso Buy 8/17/11 268,372 265,602 2,770 Czech Koruna Buy 8/17/11 156,847 156,847 — Euro Buy 8/17/11 898,796 895,455 3,341 Hungarian Forint Sell 8/17/11 152,657 152,790 133 Indian Rupee Sell 8/17/11 440,210 437,600 (2,610) Japanese Yen Sell 8/17/11 264,940 263,894 (1,046) Malaysian Ringgit Buy 8/17/11 382,108 382,108 — Mexican Peso Buy 8/17/11 287,412 286,044 1,368 New Zealand Dollar Sell 7/21/11 17,968 15,395 (2,573) Norwegian Krone Buy 8/17/11 583,108 574,368 8,740 Polish Zloty Buy 8/17/11 47,102 47,102 — Russian Ruble Buy 8/17/11 273,419 273,419 — Singapore Dollar Buy 8/17/11 154,347 154,347 — South African Rand Buy 7/21/11 87,087 87,549 (462) South Korean Won Buy 8/17/11 473,036 465,634 7,402 Swedish Krona Buy 8/17/11 661,961 648,595 13,366 Swiss Franc Sell 8/17/11 32,975 33,106 131 Taiwan Dollar Sell 8/17/11 452,739 452,739 — Turkish Lira Buy 8/17/11 81,618 81,618 — State Street Bank and Trust Co. Australian Dollar Buy 8/17/11 1,458,320 1,438,202 20,118 Brazilian Real Buy 8/17/11 399,835 397,653 2,182 British Pound Sell 8/17/11 399,386 397,412 (1,974) Canadian Dollar Sell 8/17/11 1,678,390 1,639,192 (39,198) Euro Sell 8/17/11 2,853,729 2,799,574 (54,155) Hungarian Forint Sell 8/17/11 397,140 397,140 — Japanese Yen Sell 8/17/11 671,622 668,168 (3,454) Malaysian Ringgit Buy 8/17/11 660,789 660,789 — Mexican Peso Buy 8/17/11 124,869 124,286 583 Norwegian Krone Sell 8/17/11 788,596 776,722 (11,874) 30 Putnam VT Global Asset Allocation Fund FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $130,441,523) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Philippines Peso Buy 8/17/11 $231,339 $231,339 $— Polish Zloty Sell 8/17/11 116,397 116,397 — Russian Ruble Buy 8/17/11 273,917 273,917 — Singapore Dollar Buy 8/17/11 188,900 188,900 — South African Rand Buy 7/21/11 275,160 272,721 2,439 Swedish Krona Buy 8/17/11 557,154 546,267 10,887 Swiss Franc Buy 8/17/11 495,108 497,072 (1,964) Taiwan Dollar Sell 8/17/11 377,174 377,174 — Thai Baht Buy 8/17/11 227,352 227,352 — UBS AG Australian Dollar Sell 8/17/11 42,998 36,943 (6,055) Brazilian Real Buy 8/17/11 559,224 558,282 942 British Pound Sell 8/17/11 7,051,481 7,013,147 (38,334) Canadian Dollar Sell 8/17/11 1,482,560 1,448,276 (34,284) Czech Koruna Buy 8/17/11 414,207 414,207 — Euro Sell 8/17/11 825,419 825,383 (36) Hungarian Forint Buy 8/17/11 170,816 170,816 — Indian Rupee Sell 8/17/11 447,347 444,891 (2,456) Japanese Yen Sell 8/17/11 760,296 756,400 (3,896) Mexican Peso Buy 8/17/11 416,407 415,114 1,293 New Zealand Dollar Sell 7/21/11 294,029 289,483 (4,546) Norwegian Krone Sell 8/17/11 109,535 107,928 (1,607) Polish Zloty Buy 8/17/11 147,639 147,639 — Russian Ruble Buy 8/17/11 273,479 273,479 — Singapore Dollar Buy 8/17/11 183,120 183,120 — South African Rand Buy 7/21/11 139,262 137,831 1,431 South Korean Won Buy 8/17/11 567,010 557,855 9,155 Swedish Krona Sell 8/17/11 744,810 730,020 (14,790) Swiss Franc Sell 8/17/11 745,817 748,820 3,003 Taiwan Dollar Sell 8/17/11 561,593 562,155 562 Thai Baht Buy 8/17/11 224,246 224,246 — Turkish Lira Buy 8/17/11 4,947 4,963 (16) Westpac Banking Corp. Australian Dollar Sell 8/17/11 831,695 810,314 (21,381) British Pound Sell 8/17/11 1,318,439 1,311,942 (6,497) Canadian Dollar Buy 8/17/11 379,633 370,768 8,865 Euro Sell 8/17/11 1,720,517 1,688,253 (32,264) Japanese Yen Sell 8/17/11 1,981,300 1,971,062 (10,238) New Zealand Dollar Buy 7/21/11 79,769 78,642 1,127 Norwegian Krone Sell 8/17/11 608,625 599,855 (8,770) Swedish Krona Sell 8/17/11 298,812 293,001 (5,811) Swiss Franc Buy 8/17/11 658,909 661,488 (2,579) Total FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/11 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Amsterdam Exchange index (Short) 8 $789,307 Jul-11 $(10,350) Australian Government Treasury Bond 3 yr (Short) 17 1,736,989 Sep-11 (629) Australian Government Treasury Bond 10 yr (Long) 7 5,339,725 Sep-11 (2,850) FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/11 Number of Expiration appreciation/ (Unaudited) cont. contracts Value date (depreciation) Canadian Government Bond 10 yr (Short) 35 $4,503,814 Sep-11 $(8,882) DAX Index (Short) 4 1,073,246 Sep-11 (41,905) Euro STOXX 50 Index (Short) 113 4,672,884 Sep-11 (178,434) Euro-Bobl 5 yr (Long) 1 169,274 Sep-11 199 Putnam VT Global Asset Allocation Fund 31 FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/11 Number of Expiration appreciation/ (Unaudited) cont. contracts Value date (depreciation) Euro-Bund 10 yr (Long) 7 $1,275,379 Sep-11 $1,441 Euro-CAC 40 Index (Short) 37 2,137,947 Jul-11 (95,428) Euro-Dollar 90 day (Short) 46 11,429,275 Jun-12 (25,502) Euro-Schatz 2 yr (Long) 5 780,849 Sep-11 796 Euro-Swiss Franc 3 Month (Short) 17 5,044,868 Dec-11 (20,001) Euro-Swiss Franc 3 Month (Short) 17 5,035,763 Jun-12 (33,091) Euro-Swiss Franc 3 Month (Short) 17 5,024,130 Dec-12 (39,370) Euro-Swiss Franc 3 Month (Short) 17 5,040,821 Mar-12 (26,308) Euro-Swiss Franc 3 Month (Short) 17 5,047,902 Sep-11 (12,472) FTSE 100 Index (Long) 39 3,698,813 Sep-11 8,853 FTSE 100 Index (Short) 33 3,129,765 Sep-11 (78,304) FTSE/MIB Index (Long) 16 2,347,942 Sep-11 291 IBEX 35 Index (Long) 4 596,656 Jul-11 21,882 Japanese Government Bond 10 yr (Short) 3 5,258,109 Sep-11 (10,083) Japanese Government Bond 10 yr Mini (Long) 23 4,033,503 Sep-11 6,733 Mini MSCI EAFE Index (Long) 10 857,950 Sep-11 30,380 OMXS 30 Index (Short) 66 1,165,404 Jul-11 (11,759) Russell 2000 Mini Index (Short) 26 2,146,040 Sep-11 (108,862) S&P 500 Index E-Mini (Long) 353 23,218,575 Sep-11 774,129 S&P 500 Index E-Mini (Short) 16 1,052,400 Sep-11 (5,408) S&P Mid Cap 400 Index E-Mini (Long) 57 5,566,050 Sep-11 223,338 SGX MSCI Singapore Index (Short) 9 528,553 Jul-11 (10,163) SPI 200 Index (Short) 15 1,851,414 Sep-11 (31,057) Tokyo Price Index (Short) 38 4,011,557 Sep-11 (182,292) U.K. Gilt 10 yr (Long) 3 579,171 Sep-11 (3,865) U.K. Gilt 10 yr (Short) 61 11,776,478 Sep-11 (12,913) U.S. Treasury Bond 20 yr (Long) 72 8,858,250 Sep-11 (79,840) U.S. Treasury Bond 30 yr (Long) 12 1,515,000 Sep-11 (12,265) U.S. Treasury Note 2 yr (Long) 70 15,354,063 Sep-11 (3,227) U.S. Treasury Note 2 yr (Short) 195 42,772,031 Sep-11 (123,590) U.S. Treasury Note 5 yr (Long) 49 5,840,570 Sep-11 35,930 U.S. Treasury Note 5 yr (Short) 158 18,832,859 Sep-11 (76,894) U.S. Treasury Note 10 yr (Long) 309 37,799,391 Sep-11 (101,743) U.S. Treasury Note 10 yr (Short) 24 2,935,875 Sep-11 14,267 Total WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $2,492,377) (Unaudited) amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. $877,000 Aug-11/4.7 $1 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. 877,000 Aug-11/4.7 106,941 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 874,000 Aug-11/4.55 17 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 874,000 Aug-11/4.55 94,077 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. 1,141,000 Aug-11/4.475 46 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. 1,141,000 Aug-11/4.475 115,047 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 2,638,000 Jul-11/4.52 — Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 2,638,000 Jul-11/4.52 285,801 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 1,319,000 Jul-11/4.5475 — Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 1,319,000 Jul-11/4.5475 146,079 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 1,748,000 Aug-11/4.49 178,978 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 1,748,000 Aug-11/4.49 52 32 Putnam VT Global Asset Allocation Fund WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $2,492,377) (Unaudited) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. $2,813,000 Jul-11/4.46 $1 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. 2,813,000 Jul-11/4.46 289,911 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. 2,813,000 Jul-11/4.525 305,998 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. 2,813,000 Jul-11/4.525 — Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. 4,219,500 Jul-11/4.745 — WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $2,492,377) (Unaudited) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. $4,219,500 Jul-11/4.745 $537,817 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14,2022. 1,966,000 May-12/5.51 311,178 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14,2022. 1,966,000 May-12/5.51 4,718 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/11 (proceeds received Principal Settlement $2,100,625) (Unaudited) amount date Value FNMA, 5s, June1,2041 $1,000,000 6/13/11 $1,064,023 FNMA, 4 1/2s, July1,2041 1,000,000 7/14/11 1,034,610 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $812,200 $(1,665) 6/17/21 3 month USD-LIBOR-BBA 3.2% $(4,484) 480,200 — 6/24/21 3.103% 3 month USD-LIBOR-BBA 6,163 4,359,200 88 5/4/13 3 month USD-LIBOR-BBA 0.78% 15,450 Citibank, N.A. 7,100,000 — 3/4/13 3 month USD-LIBOR-BBA 0.88625% 57,051 Credit Suisse International 4,712,900 2,153 5/27/16 2.02% 3 month USD-LIBOR-BBA (16,229) 2,047,700 (588) 5/27/21 3.21% 3 month USD-LIBOR-BBA (269) 7,000,000 — 5/6/13 3 month USD-LIBOR-BBA 0.75375% 20,868 6,266,100 (635) 5/27/13 3 month USD-LIBOR-BBA 0.72% 10,110 MXN 5,250,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% (8,764) Deutsche Bank AG $10,082,000 (12,460) 2/3/14 2.25% 3 month USD-LIBOR-BBA (439,157) 10,503,300 (27,689) 3/10/19 3.58% 3 month USD-LIBOR-BBA (696,669) 7,235,900 1,190 5/13/13 3 month USD-LIBOR-BBA 0.75% 21,038 MXN 5,250,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% (6,917) Goldman Sachs International $17,498,800 (98,924) 2/15/25 3 month USD-LIBOR-BBA 4.2% 1,225,447 1,426,500 (6,279) 5/3/21 3.39% 3 month USD-LIBOR-BBA (32,703) 1,478,700 4,274 5/9/21 3.3% 3 month USD-LIBOR-BBA (10,309) 1,750,900 11,187 5/9/41 4.09% 3 month USD-LIBOR-BBA (4,996) 1,878,700 5,332 5/9/20 3.15% 3 month USD-LIBOR-BBA (13,934) Putnam VT Global Asset Allocation Fund 33 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $3,974,000 $2,364 5/20/13 3 month USD-LIBOR-BBA 0.71% $9,260 EUR 9,350,000 — 6/20/13 1.91% 3 month EUR-EURIBOR- 17,625 REUTERS EUR 9,350,000 — 6/20/13 1 year EUR-EONIA-OIS- 1.615% (29,514) COMPOUND JPMorgan Chase Bank, N.A. $784,800 2,415 2/18/41 4.43% 3 month USD-LIBOR-BBA (60,375) 12,010,300 (5,745) 3/11/13 3 month USD-LIBOR-BBA 0.91% 94,329 8,600,000 — 6/10/13 3 month USD-LIBOR-BBA 0.5775% (13,154) 1,300,000 — 6/10/21 3.061% 3 month USD-LIBOR-BBA 19,410 200,000 — 6/10/41 3.933% 3 month USD-LIBOR-BBA 4,424 900,000 — 6/10/16 1.7525% 3 month USD-LIBOR-BBA 9,354 6,700,000 — 2/7/13 3 month USD-LIBOR-BBA 0.916% 61,366 JPY 56,400,000 E — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 5,621 JPY 75,800,000 E — 7/28/39 2.40% 6 month JPY-LIBOR-BBA 4,785 MXN 750,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% (855) MXN 1,330,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% (3,811) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap Notional premium Termination received (paid) by received by or appreciation/ counterparty amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC $206,086 $— 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% $(264) 30 year Fannie Mae pools 2,823,569 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 21,060 30 year Fannie Mae pools 89,708 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 669 30 year Fannie Mae pools 280,756 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (898) 30 year Fannie Mae pools 140,543 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 1,048 30 year Fannie Mae pools 842,187 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,079 30 year Fannie Mae pools 338,649 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 2,526 30 year Fannie Mae pools 858,623 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (2,612) 30 year Fannie Mae pools 426,862 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 3,184 30 year Fannie Mae pools 393,437 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 504 30 year Fannie Mae pools 42,749 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (130) 30 year Fannie Mae pools 41,931 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 54 30 year Fannie Mae pools 48,592 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (44) 30 year Fannie Mae pools 157,737 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (143) 30 year Fannie Mae pools 114,378 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (104) 30 year Fannie Mae pools 34 Putnam VT Global Asset Allocation Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap Notional premium Termination received (paid) by received by or appreciation/ counterparty amount received (paid) date fund per annum paid by fund (depreciation) Citibank, N.A. basket 154 $— 4/11/12 (3 month USD-LIBOR-BBA plus A basket (CGPUTQL1) of $132,711 0.10%) common stocks units 3,437 — 4/11/12 3 month USD-LIBOR-BBA minus Russell 2000 Total Return 6,708 0.05% Index Credit Suisse International $725,233 (1,926) 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (2,733) 30 year Ginnie Mae II pools Goldman Sachs International baskets 85 — 9/26/11 (1 month USD-LIBOR-BBA plus A basket (GSGLPMIN) of 1,158 60 bp) common stocks JPMorgan Chase Bank, N.A. shares 122,265 — 10/20/11 (3 month USD-LIBOR-BBA plus iShares MSCI Emerging (209,116) 5 bp) Markets Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ $(166,343) $7,393,000 6/20/16 500 bp $(38,091) Barclays Bank PLC DJ CDX NA HY Series 16 Version 1 Index B+ (3,938) 180,000 6/20/16 500 bp (815) Credit Suisse International DJ CDX NA HY Series 16 Version 1 Index B+ (90,957) 4,410,000 6/20/16 500 bp (14,452) Deutsche Bank AG Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 90,000 9/20/13 715 bp 15,910 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 125,000 9/20/13 477 bp 12,276 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 125,000 9/20/13 535 bp 14,583 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $65,000 9/20/13 495 bp 5,070 Lighthouse International Co, SA, 8%, 4/30/14 Ca — EUR 110,000 3/20/13 680 bp (84,986) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ (67,094) $2,982,000 6/20/16 500 bp (15,364) Morgan Stanley Capital Services, Inc. DJ iTraxx Europe Crossover Series 12 Version 1 — (3,736) EUR 314,000 12/20/14 (500 bp) (27,132) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2011. Putnam VT Global Asset Allocation Fund 35 ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $6,947,551 $1,581,888 $2,972 Capital goods 6,367,095 967,542 7,085 Communication services 5,324,513 618,403 — Conglomerates 2,624,665 187,492 — Consumer cyclicals 13,374,995 1,142,008 170 Consumer staples 9,942,411 1,023,419 95 Energy 12,080,913 261,699 — Financials 14,282,511 2,163,118 — Health care 13,689,303 297,232 — Technology 15,825,036 1,126,229 6,201 Transportation 1,024,875 577,431 — Utilities and power 3,562,696 214,006 — Total common stocks Asset-backed securities — 4,726,806 — Commodity linked notes — 5,181,643 — Convertible bonds and notes — 157,771 — Convertible preferred stocks — 151,366 — Corporate bonds and notes — 38,211,538 25,841 Foreign government bonds and notes — 18,939,580 — Investment Companies 7,989,901 — — Mortgage-backed securities — 12,431,342 32,830 Municipal bonds and notes — 72,316 — Preferred stocks — 143,028 — Senior loans — 475,730 — U.S. Government and agency mortgage obligations — 33,148,205 — U.S. treasury obligations — 21,716 — Warrants — — 1,904 Short-term investments 20,150,423 33,445,573 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(509,135) $— Futures contracts (229,248) — — Written options — (2,376,662) — TBA sale commitments — (2,098,633) — Interest rate swap contracts — 365,143 — Total return swap contracts — (43,417) — Credit default contracts — 199,067 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 36 Putnam VT Global Asset Allocation Fund Statement of assets and liabilities 6/30/11 (Unaudited) Assets Investment in securities, at value, including $22,057,482 of securities on loan (Note 1): Unaffiliated issuers (identified cost $223,295,866) $246,982,272 Affiliated issuers (identified cost $43,548,795) (Notes 1 and 6) 43,548,795 Cash 13,005 Foreign currency (cost $17,401) (Note 1) 17,354 Dividends, interest and other receivables 1,257,182 Receivable for shares of the fund sold 2,815 Receivable for investments sold 4,179,072 Receivable for sales of delayed delivery securities (Note 1) 2,154,307 Unrealized appreciation on swap contracts (Note 1) 1,800,841 Unrealized appreciation on forward currency contracts (Note 1) 393,254 Premium paid on swap contracts (Note 1) 487,979 Total assets Liabilities Payable for variation margin (Note 1) 33,393 Payable for investments purchased 3,698,673 Payable for purchases of delayed delivery securities (Note 1) 29,712,116 Payable for shares of the fund repurchased 47,167 Payable for compensation of Manager (Note 2) 115,571 Payable for investor servicing fees (Note 2) 16,825 Payable for custodian fees (Note 2) 90,908 Payable for Trustee compensation and expenses (Note 2) 109,305 Payable for administrative services (Note 2) 1,262 Payable for distribution fees (Note 2) 16,146 Unrealized depreciation on forward currency contracts (Note 1) 902,389 Written options outstanding, at value (premiums received $2,492,377) (Notes 1 and 3) 2,376,662 Premium received on swap contracts (Note 1) 29,003 Unrealized depreciation on swap contracts (Note 1) 1,739,024 TBA sale commitments, at value $2,100,625 (Note 1) 2,098,633 Collateral on securities loaned, at value (Note 1) 23,398,372 Other accrued expenses 81,304 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $248,640,138 Undistributed net investment income (Note 1) 1,202,076 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (36,592,063) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 23,119,972 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $156,949,837 Number of shares outstanding 10,596,689 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $14.81 Computation of net asset value Class IB Net assets $79,420,286 Number of shares outstanding 5,324,432 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $14.92 Statement of operations Six months ended 6/30/11 (Unaudited) Investment income Interest (including interest income of $16,071 from investments in affiliated issuers) (Note 6) $2,548,187 Dividends (net of foreign tax of $58,312) 1,342,831 Securities lending (Note 1) 33,260 Total investment income Expenses Compensation of Manager (Note 2) 716,216 Investor servicing fees (Note 2) 121,345 Custodian fees (Note 2) 79,125 Trustee compensation and expenses (Note 2) 8,623 Administrative services (Note 2) 3,701 Distribution fees — Class IB (Note 2) 100,074 Auditing 64,612 Other 31,910 Total expenses Expense reduction (Note 2) (4,809) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $235) (Notes 1 and 3) 7,548,390 Net realized gain on swap contracts (Note 1) 176,796 Net realized gain on futures contracts (Note 1) 1,971,698 Net realized loss on foreign currency transactions (Note 1) (1,724,543) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (286,049) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 638,874 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Global Asset Allocation Fund 37 Statement of changes in net assets Six months ended Year ended 6/30/11* 12/31/10 Increase (decrease) in net assets Operations: Net investment income $2,803,481 $6,196,603 Net realized gain on investments and foreign currency transactions 7,972,341 16,630,694 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 352,825 9,254,842 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (7,171,729) (9,201,575) Class IB (3,402,380) (4,302,686) Decrease from capital share transactions (Note 4) (3,399,105) (16,194,855) Total increase (decrease) in net assets Net assets: Beginning of period 239,214,690 236,831,667 End of period (including undistributed net investment income of $1,202,076 and $8,972,704, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 38 Putnam VT Global Asset Allocation Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Period ended Class IA 6/30/11† .18 .52 (.68) * .43 * .43 * 1.21 * 65 * 12/31/10 .38 1.59 (.82) .87 f .87 f 2.75 159 12/31/09 .41 3.12 (.76) .99 g,h .86 g 3.55 g 178 12/31/08 .48 (5.91) (.60) .78 g .78 g 3.31 g 155 12/31/07 .42 .10 (.12) .77 g .77 g 2.49 g 107 12/31/06 .33 1.59 (.45) .82 g .82 g 2.15 g 77 Class IB 6/30/11† .16 .53 (.65) * .55 * .55 * 1.08 * 65 * 12/31/10 .35 1.60 (.79) 1.12 f 1.12 f 2.50 159 12/31/09 .39 3.15 (.72) 1.24 g,h 1.11 g 3.28 g 178 12/31/08 .44 (5.92) (.56) 1.03 g 1.03 g 3.05 g 155 12/31/07 .38 .11 (.09) 1.02 g 1.02 g 2.23 g 107 12/31/06 .29 1.61 (.42) 1.07 g 1.07 g 1.87 g 77 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Portfolio turnover excludes dollar roll transactions. f Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.05% of average net assets for the period ended December 31, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.10% 12/31/08 0.15 12/31/07 0.08 12/31/06 0.10 h Includes interest accrued in connection with certain derivatives contracts, which amounted to 0.13% of average net assets as of December 31, 2009. The accompanying notes are an integral part of these financial statements. Putnam VT Global Asset Allocation Fund 39 Notes to financial statements 6/30/11 (Unaudited) Note 1 — Significant accounting policies Putnam VT Global Asset Allocation Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks long-term return consistent with preservation of capital. We invest mainly in a diversified portfolio of equity securities (growth or value stocks or both) of both U.S. and foreign companies of any size. We may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. We also invest in a diversified portfolio of fixed income investments, including both U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed income investments. We may also select other investments that do not fall within these asset classes. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through June 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The 40 Putnam VT Global Asset Allocation Fund cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. E) Futures contracts The fund uses futures contracts to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. F) Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own, to generate additional income for the portfolio and to enhance returns on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund did not have any activity on purchased options contracts during the reporting period. G) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. H) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $25,200,000 on total return swap contracts for the reporting period. I) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. J) Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the Putnam VT Global As set Allocation Fund 41 fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $17,800,000 on credit default swap contracts for the reporting period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,486,910 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,563,256 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $4,084,690. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $23,071,256. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $23,398,372. P) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Q) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the 42 Putnam VT Global Asset Allocation Fund participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. R) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $41,343,932 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $14,547,990 12/31/16 26,795,942 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $269,206,999, resulting in gross unrealized appreciation and depreciation of $26,242,980 and $4,918,912, respectively, or net unrealized appreciation of $21,324,068. S) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. T) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. U) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 47.1% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10 billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion, 0.515% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $357 under the expense offset arrangements and by $4,452 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $136, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The Putnam VT Global Asset Allocation Fund 43 purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $136,558,880 and $130,745,810, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written swap option Written swap option contract amounts premiums received Written options outstanding at beginning of the reporting period $40,817,000 $2,492,377 Options opened — — Options exercised — — Options expired — — Options closed — — Written options outstanding at end of the reporting period $40,817,000 $2,492,377 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/11 Year ended 12/31/10 Six months ended 6/30/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 177,378 $2,678,002 362,574 $4,896,054 241,470 $3,629,245 602,965 $8,512,046 Shares issued in connection with reinvestment of distributions 486,549 7,171,729 676,586 9,201,575 229,117 3,402,380 313,836 4,302,686 663,927 9,849,731 1,039,160 14,097,629 470,587 7,031,625 916,801 12,814,732 Shares repurchased (859,967) (12,879,513) (2,006,425) (27,395,256) (491,954) (7,400,948) (1,141,522) (15,711,960) Net decrease Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $307,449 Payables $108,382 Foreign exchange contracts Receivables 393,254 Payables 902,389 Equity contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation/(depreciation) 1,201,354* Unrealized appreciation/(depreciation) 963,078* Interest rate contracts Receivables, Net assets — Payables, Net assets — Unrealized appreciation/(depreciation) 1,773,772* Unrealized appreciation (depreciation) 4,294,328* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Futures contracts Swaps Total Credit contracts $— $— $1,299,187 $1,299,187 Foreign exchange contracts — (1,714,477) — $(1,714,477) Equity contracts 1,181,916 — 193,864 $1,375,780 Interest rate contracts 789,782 — (1,316,255) $(526,473) Total 44 Putnam VT Global Asset Allocation Fund Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(971,082) $(971,082) Foreign exchange contracts — — (261,842) — (261,842) Equity contracts — (77,201) — (627,394) (704,595) Interest rate contracts (341,332) (819,939) — 1,616,826 455,555 Total Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $16,071 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $79,692,540 and $97,256,922, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT Global Asset Allocation Fund 45 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclu sive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your 46 Putnam VT Global Asset Allocation Fund fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Mixed-Asset Target Allocation Moderate Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 2nd 3rd Over the one-year, three-year and five-year periods ended December 31, 2010, there were 216, 148 and 108 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam VT Global Asset Allocation Fund 47 Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 48 Putnam VT Global Asset Allocation Fund This page intentionally left blank. Putnam VT Global Asset Allocation Fund 49 This page intentionally left blank. 50 Putnam VT Global Asset Allocation Fund This page intentionally left blank. Putnam VT Global Asset Allocation Fund 51 This page intentionally left blank. 52 Putnam VT Global Asset Allocation Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Investment Sub-Advisor Legal Counsel George Putnam, III The Putnam Advisory Company, LLC Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Marketing Services Putnam Retail Management One Post Office Square Boston, MA 02109 Putnam VT Global Asset Allocation Fund 53 This report has been prepared for the shareholders H505 of Putnam VT Global Asset Allocation Fund. 268679 8/11 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2011
